Exhibit 10.33

 

Portions of this exhibit marked [*] are requested to be treated confidentially.

 

This instrument or other agreement and the indebtedness, rights and obligations
evidenced hereby and any liens or other security interests securing such rights
and obligations are subordinate in the manner and to the extent set forth in
that certain Subordination and Intercreditor Agreement (as amended, restated,
supplemented or modified from time to time, the “Subordination and Intercreditor
Agreement”), dated as of September 30, 2013, by and among the Subordinated
Lender identified therein and MidCap Funding III, LLC, in its capacity as agent
(together with its successors and assigns, “Agent”) for the Senior Lenders (as
defined in the Subordination and Intercreditor Agreement), to certain
indebtedness, rights and obligations of FURIEX PHARMACEUTICALS, INC., APBI
HOLDINGS, LLC, DEVELOPMENT PARTNERS, LLC and GENUPRO, INC., to Agent and the
Senior Lenders, and all liens and security interests of Agent securing the same,
all as described in the Subordination and Intercreditor Agreement, and each
holder and transferee of this instrument or agreement, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Subordination and
Intercreditor Agreement.

 

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of September 30,
2013 (the “Effective Date”) by and among the FREDRIC NEVILLE ESHELMAN REVOCABLE
TRUST u/a dated July 13, 1988, as amended and/or restated (the “Lender”), and
Furiex Pharmaceuticals, Inc., a Delaware corporation, APBI HOLDINGS, LLC, a
North Carolina limited liability company, DEVELOPMENT PARTNERS, LLC, a Delaware
limited liability company, and GENUPRO, INC., a North Carolina corporation
(either individually or collectively as the context may require, the
“Borrower”), provides the terms on which the Lender agrees to lend to Borrower
and Borrower shall repay the Lender.

 

RECITALS

 

A.           Borrower, Agent (as hereinafter defined) and the lenders party
thereto (the “2011 Lender”) were party to that certain Loan and Security
Agreement, dated as of August 18, 2011 (the “2011 Closing Date”) by and among
Agent, Borrower and the 2011 Lender (as amended, restated, supplemented or
otherwise modified from time to time prior to the Restatement Date (as defined
below), the “2011 Loan Agreement”), which 2011 Loan Agreement was amended and
restated in its entirety by that certain Amended and Restated Loan and Security
Agreement, dated as of August 2, 2012 by and among Agent, Borrower and the
lenders party thereto (the “Restatement Lender”)(as amended, restated,
supplemented or otherwise modified from time to time, the “Restatement Loan
Agreement”). The Agent, the Borrower and the Restatement Lender have amended and
restated the Restatement Loan Agreement in its entirety by that certain Second
Amended and Restated Loan and Security Agreement, dated as of the date of this
Agreement by and among Agent, Borrower and the Senior Lenders (as hereinafter
defined) (as amended, restated and supplemented or otherwise modified from time
to time, the “Second Restatement Loan Agreement”).

 

 

 
 

--------------------------------------------------------------------------------

 

 

B.             In connection with the execution of this Agreement and the Second
Restatement Loan Agreement, the Agent, Lender and Borrower have agreed to enter
into that certain Subordination and Intercreditor Agreement, dated as of the
Effective Date (as amended, restated, supplemented or otherwise modified from
time to time, the “Subordination Agreement”), pursuant to which the Term Loan
(as hereinafter defined) and the Lender’s rights under this Agreement and the
other Loan Documents will be subordinate, in certain respects, to the Senior
Debt (as hereinafter defined) and the rights and Liens of the Senior Lenders
under the Second Restatement Loan Agreement and the other Senior Debt Documents
(as hereinafter defined).

 

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

 

1.            ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP. Calculations and determinations must be made in accordance with GAAP.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 14. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.

 

2.             LOAN AND TERMS OF PAYMENT

 

2.1       Promise to Pay. Borrower hereby unconditionally promises to pay to the
Lender the outstanding principal amount of all Credit Extensions made by the
Lender, and accrued and unpaid interest thereon, and any other amounts due
hereunder as and when due in accordance with this Agreement.

 

2.2     Term Loan.

 

(a)           Availability. Subject to the terms and conditions of this
Agreement, the Lender agrees to make a term loan to Borrower in an aggregate
amount of FIFTEEN MILLION AND NO/100 Dollars ($15,000,000.00) (the “Term Loan”).
After repayment, the Term Loan (or any portion thereof) may not be re-borrowed.

 

(b)           Interest Payments and Repayment. Commencing on November 1, 2013
and continuing on the Interest Payment Date of each successive month thereafter
through and including the Maturity Date, Borrower shall make monthly payments of
interest to the Lender, in arrears, and calculated as set forth in Section 2.3.
Commencing on the Amortization Date, and continuing on each successive
Amortization Payment Date thereafter through and including the Maturity Date,
Borrower shall make consecutive scheduled monthly payments of principal to the
Lender in accordance with the Secured Promissory Note. All unpaid principal and
accrued interest with respect to the Term Loan is due and payable in full on the
Maturity Date. The Term Loan may be prepaid only in accordance with Sections
2.2(c) and 2.2(d).

 

(c)           Mandatory Prepayments. If the Term Loan is accelerated following
the occurrence of an Event of Default, Borrower shall immediately pay to the
Lender an amount equal to the sum of: (i) all outstanding principal of the Term
Loan and all other Obligations, and all accrued and unpaid interest thereon,
plus (ii) all other sums that shall have become due and payable, including the
Lender’s Expenses.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(d)           Permitted Prepayment of Term Loan. Borrower shall have the option
to prepay all or any portion of the Term Loan, without penalty or premium after
providing written notice to the Lender of its election to prepay the Term Loan
at least ten (10) days prior to such prepayment and, if Borrower is electing to
prepay the Term Loan in full, Borrower  pays to the Lender, on the date of such
prepayment, an amount equal to the sum of: (A) all outstanding principal of the
Term Loan and all other Obligations, and all accrued interest thereon, plus (B)
all other sums that shall have become due and payable, including Lender’s
Expenses.

 

2.3           Payment of Interest on the Credit Extensions.

 

(a)           Computation of Interest. Interest on the Credit Extensions and all
fees payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest accrues.
In computing interest on any Credit Extension, the date of the making of such
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.

 

(b)           Interest Rate Determination. Subject to the provisions of Section
2.3(c) below, the Term Loan shall bear interest at a fixed rate on the
outstanding principal amount thereof from the Funding Date for the Term Loan
until paid in full at a rate per annum equal to nine percent (9%).

 

(c)           Default Rate. Upon the occurrence and during the continuance of an
Event of Default, the Obligations shall bear interest at a rate per annum that
is three percent (3.0%) above the rate that is otherwise applicable thereto (the
“Default Rate”). The Default Rate shall become effective retroactively as of the
date of such Event of Default having occurred. Payment or acceptance of the
increased interest rate provided in this Section 2.3(c) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the Lender.

 

(d)           Intentionally Omitted.

 

(e)           Payments. Payments of principal and/or interest received after
12:00 Noon Eastern Time are considered received at the opening of business on
the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue until paid. All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,
and all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds. All payments required under this Agreement are to
be made directly to the Lender unless otherwise directed by the Lender in
writing.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(f)            Maximum Lawful Rate. In no event shall the interest charged
hereunder, with respect to the Term Loan and corresponding promissory notes (if
any) or any other obligations of Borrower under any of the Loan Documents exceed
the maximum amount permitted under the Laws of the State of North Carolina.
Notwithstanding anything to the contrary herein or elsewhere, if at any time the
rate of interest payable hereunder or under any promissory note or other Loan
Document (the “Stated Rate”) would exceed the highest rate of interest permitted
under any applicable Law to be charged (the “Maximum Lawful Rate”), then for so
long as the Maximum Lawful Rate would be so exceeded, the rate of interest
payable shall be equal to the Maximum Lawful Rate; provided, however, that if at
any time thereafter the Stated Rate is less than the Maximum Lawful Rate,
Borrower shall, to the extent permitted by Law, continue to pay interest at the
Maximum Lawful Rate until such time as the total interest received is equal to
the total interest which would have been received had the Stated Rate been (but
for the operation of this provision) the interest rate payable. Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply. In no event shall the total interest received by the Lender exceed
the amount which it could lawfully have received, had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, the Lender has received interest hereunder
in excess of the Maximum Lawful Rate, then such excess amount shall be applied
to the reduction of the principal balance of the Term Loan or to other amounts
(other than interest) payable hereunder, and if no such principal or other
amounts are then outstanding, such excess or part thereof remaining shall be
paid to Borrower. In computing interest payable with reference to the Maximum
Lawful Rate applicable to the Lender, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made.

 

2.4           Fees and Expenses. Borrower shall pay the following fees and
expenses:

 

(a)         Intentionally Omitted;

 

(b)         Intentionally Omitted;   

 

(c)         Intentionally Omitted; and

 

(d)         Lender’s Expenses. All of Lender’s Expenses incurred through and
after the Effective Date, when due (and in the absence of any other due date
specified herein, Lender’s Expenses shall be due upon demand).

 

2.5           Intentionally Omitted.

 

2.6           Payments and Taxes. Any and all payments made by Borrower under
this Agreement or any other Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority (including any interest, additions to tax or
penalties applicable thereto) other than any taxes imposed on or measured by the
Lender’s overall net income and franchise taxes imposed on it (in lieu of net
income taxes), by a jurisdiction (or any political subdivision thereof) as a
result of the Lender being organized or resident, conducting business (other
than a business deemed to arise from the Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, or otherwise
with respect to, this Agreement or any other Loan Document) or having its
principal office in such jurisdiction (“Indemnified Taxes”). If any Indemnified
Taxes shall be required by Law to be withheld or deducted from or in respect of
any sum payable under this Agreement or any other Loan Document to the Lender,
(a) an additional amount shall be payable as may be necessary so that, after
making all required withholdings or deductions (including withholdings or
deductions applicable to additional sums payable under this Section) the Lender
receives an amount equal to the sum it would have received had no such
withholdings or deductions been made, (b) Borrower shall make such withholdings
or deductions, (c) Borrower shall pay the full amount withheld or deducted to
the relevant taxing authority or other authority in accordance with applicable
Law, and (d) Borrower shall deliver to the Lender evidence of such payment.
Borrower’s obligation hereunder shall survive the termination of this Agreement.

 

 

 
4

--------------------------------------------------------------------------------

 

 

2.7           Secured Promissory Note. The Term Loan shall be evidenced by a
Secured Promissory Note in form and substance satisfactory to the Lender (a
“Secured Promissory Note”), and shall be repayable as set forth herein. Borrower
irrevocably authorizes the Lender to make or cause to be made, on or about the
Funding Date of the Term Loan or at the time of receipt of any payment of
principal on the Lender’s Secured Promissory Note, an appropriate notation on
the Lender’s Secured Promissory Note Record reflecting the making of such Term
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of the Term Loan set forth on the Lender’s Secured Promissory Note Record shall
be prima facie evidence of the principal amount thereof owing and unpaid to the
Lender, but the failure to record, or any error in so recording, any such amount
on the Lender’s Secured Promissory Note Record shall not limit or otherwise
affect the obligations of Borrower hereunder or under the Secured Promissory
Note to make payments of principal of or interest on the Secured Promissory Note
when due. Upon receipt of an affidavit of an officer of the Lender as to the
loss, theft, destruction, or mutilation of its Secured Promissory Note, Borrower
shall issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.

 

3.             CONDITIONS OF LOANS

 

3.1           Conditions Precedent to the Initial Credit Extension. The Lender’s
obligation to fund the Term Loan is subject to the condition precedent that the
Lender shall consent to or shall have received, in form and substance
satisfactory to the Lender, such documents, and completion of such other
matters, as the Lender may reasonably deem necessary or appropriate, including,
without limitation:

 

(a)           duly executed original signatures to this Agreement, and the other
Loan Documents to which Borrower is a party;

 

(b)           duly executed original Secured Promissory Note in favor of the
Lender;

 

(c)            the formation documents of Borrower certified by the Secretary of
State of the state of organization of Borrower as of a date no earlier than
thirty (30) days prior to the Effective Date;

 

 

 
5

--------------------------------------------------------------------------------

 

 

(d)       good standing certificates or certificates of existence, dated as of a
date no earlier than thirty (30) days prior to the Effective Date, from
Borrower’s state of organization and each state in which the nature of
Borrower’s business requires it to be qualified to transact business;

 

(e)        a duly executed original Secretary’s Certificate dated as of the
Effective Date which includes copies of the completed Borrowing Resolutions for
Borrower;

 

(f)        certified copies, dated as of a recent date, of financing statement
searches, as the Lender shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the funding of the Term Loan, will be terminated or released;

 

(g)       a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed original signatures thereto;

 

(h)       evidence satisfactory to the Lender that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of the Lender, for the ratable benefit of Lender;

 

(i)         payment of the fees due and owing to Lender described in Section
2.4(a) and the Lender’s Expenses described in Section 2.4(d);

 

(j)         timely receipt by the Lender of an executed disbursement letter;

 

(k)        the representations and warranties in Section 5 shall be true,
correct and complete in all respects on the Effective Date; provided, however,
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
the making of the Term Loan. The making of the Term Loan shall constitute
Borrower’s representation, warranty and confirmation that the conditions set
forth in this clause (k) have been satisfied;

 

(l)            the Subordination Agreement, duly executed by Agent, Borrower and
the Lender; and

 

(m)           in the Lender’s sole discretion, there has not been any Material
Adverse Change or any material impairment in the general affairs, management,
results of operation, financial condition or the prospect of repayment of the
Obligations, or any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by the Lender.

 

3.2           Covenant to Deliver. Borrower agrees to deliver to the Lender each
item required to be delivered to the Lender under this Agreement as a condition
precedent to any Credit Extension. Borrower expressly agrees that a Credit
Extension made prior to the receipt by the Lender of any such item shall not
constitute a waiver by the Lender of Borrower’s obligation to deliver such item,
and any such Credit Extension in the absence of a required item shall be made in
the Lender’s sole discretion.

 

 

 
6

--------------------------------------------------------------------------------

 

 

4.             CREATION OF SECURITY INTEREST

 

4.1           Grant of Security Interest. Borrower hereby grants to the Lender,
to secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to the Lender, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Borrower represents, warrants, and covenants that
the security interest granted herein is and shall at all times continue to be a
second priority perfected security interest in the Collateral, subordinate only
to the first priority Liens in the Collateral in favor of the Agent and Senior
Lenders as provided in the Subordination Agreement and subject only to the other
Permitted Liens that may have priority by operation of applicable Law. If
Borrower shall acquire a commercial tort claim (as defined in the Code),
Borrower shall promptly notify the Lender in a writing signed by Borrower of the
general details thereof (and further details as may be reasonably required by
the Lender) and grant to the Lender, in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to the Lender.

 

4.2           Authorization to File Financing Statements. Borrower hereby
authorizes the Lender or its agent to file financing statements, without notice
to Borrower, with all appropriate jurisdictions to perfect or protect Lender’s
interest or rights hereunder, including a notice that any disposition of the
Collateral not permitted hereunder, by either Borrower or any other Person
(except the Senior Lenders), shall be deemed to violate the rights of the Lender
under the Code.

 

5.             REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows at all times unless expressly
provided below:

 

5.1           Due Organization, Authorization: Power and Authority.

 

(a)           Borrower and each of its Subsidiaries are duly existing and in
good standing, as Registered Organizations in their respective jurisdictions of
formation and are qualified and licensed to do business and are in good standing
in any jurisdiction in which the conduct of their business or their ownership of
property requires that they be qualified except where the failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Change. Borrower represents and warrants that (i) Borrower’s exact legal name is
that indicated on Schedule 5.1 and on the signature page hereof; (ii) Borrower
is an organization of the type and is organized in the jurisdiction set forth on
Schedule 5.1; (iii) Schedule 5.1 accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (iv) Schedule
5.1 accurately sets forth Borrower’s place of business, or, if more than one,
its chief executive office as well as Borrower’s mailing address (if different
than its chief executive office); and (v) Borrower has not, in the past five (5)
years, changed its jurisdiction of formation, organizational structure or type,
or any organizational number assigned by its jurisdiction. Further, in
connection with the 2011 Loan Agreement, Borrower delivered to the Senior
Lenders, and has delivered a copy to Lender at or prior to the Effective Date, a
completed Perfection Certificate signed by Borrower (the “Perfection
Certificate”). All information set forth on the Perfection Certificate
pertaining to Borrower and each of its Subsidiaries is accurate and complete as
of the Effective Date other than with respect to changes that are reflected in
the Schedules attached to this Agreement (it being understood and agreed that
Borrower may from time to time update certain information in the Perfection
Certificate after the Effective Date, to the extent permitted by one or more
specific provisions in this Agreement).

 

 

 
7

--------------------------------------------------------------------------------

 

 

(b)           The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party have been duly authorized, and do not (i)
conflict with any of Borrower’s Operating Documents; (ii) contravene, conflict
with, constitute a default under or violate any material Requirement of Law;
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected; (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect); or (v) constitute an event of default under any material
agreement by which Borrower or any of its Subsidiaries or their respective
properties is bound. Borrower is not in default under any agreement to which it
is a party or by which it is bound in which the default could reasonably be
expected to have a Material Adverse Change.

 

5.2           Collateral.

 

(a)           Collateral Accounts. Borrower has good title to, has rights in,
and has the power to grant a security interest in and transfer each item of the
Collateral upon which it purports to grant a Lien hereunder, free and clear of
any and all Liens, except Permitted Liens. Borrower has no Deposit Accounts,
Securities Accounts, Commodity Accounts or other investment accounts other than
the Collateral Accounts with the banks and/or financial institutions listed on
Schedule 5.2(a). Prior to the satisfaction of the Senior Debt at the request of
the Lender, Borrower shall use commercially reasonable efforts to obtain from
each depository institution at which Borrower maintains a Deposit Account and
each securities intermediary or commodity intermediary at which Borrower
maintains a Securities Account or a Commodity Account a Control Agreement that
shall be effective upon the satisfaction of the Senior Debt and termination of
the control agreement currently in effect for the benefit of the Senior Lenders
and pursuant to which the Lender obtains control (within the meaning of the
Code) for the benefit of the Lender over such Deposit Account, Securities
Account or Commodity Account. Unless otherwise agreed between the Lender and
Borrower, each such Control Agreement shall be in all material respects in the
same form of the control agreement currently in effect with each such depository
institution or securities intermediary or commodity intermediary for the benefit
of the Senior Lenders.

 

(b)           Accounts. The Accounts are bona fide, existing obligations of the
Account Debtors.

 

(c)           Inventory. All Sale Inventory is in all material respects of good
and marketable quality, free from material defects. All Development Inventory
manufactured for use in and/or used in clinical trials has been synthesized in
accordance with current “Good Manufacturing Practices’ making it suitable for
use in humans.

 

 

 
8

--------------------------------------------------------------------------------

 

 

(d)           Intellectual Property and License Agreements. A list of all of
Borrower’s copyrights, copyright applications, trademarks, trademark
applications, patents and patent applications (“Subject Intellectual Property”)
and all license agreements (including all in-bound license agreements, but
excluding over-the-counter software that is commercially available to the
public) is set forth on Schedule 5.2(d), which indicates, for each item of
property: (i) the name of Borrower owning such Subject Intellectual Property or
licensee to such license agreement; (ii) Borrower’s identifier for such property
(i.e., name of patent, license, etc.), (iii) whether such property is Subject
Intellectual Property (or application therefor) owned by Borrower or is property
to which Borrower has rights pursuant to a license agreement, and (iv) the
expiration date of such Subject Intellectual Property or license agreement. In
the case of any license agreement, Schedule 5.2(d) further indicates, for each:
(A) the name and address of the licensor, (B) the name and date of the license
agreement pursuant to which Intellectual Property is licensed, (C) whether or
not such license agreement grants an exclusive license to Borrower, and (D)
whether there are any restrictions in such license agreement as to the ability
of Borrower to grant a security interest in and/or to transfer any of its rights
as a licensee under such license agreement. Except as noted on Schedule 5.2(d),
Borrower is the sole owner of its Subject Intellectual Property, except for
non-exclusive licenses granted to its customers in the Ordinary Course of
Business. Except as noted on Schedule 5.2(d), each Patent is properly filed and
maintained, no part of the Subject Intellectual Property has been judged invalid
or unenforceable, in whole or in part, and to the best of Borrower’s knowledge
(x) no claim has been made that any part of the Subject Intellectual Property
violates the rights of any third party, except to the extent such claim could
not reasonably be expected to result in a Material Adverse Change and (y) each
Patent is valid and enforceable.

 

(e)     Location of Collateral. On the Effective Date, the Collateral, exclusive
of Development Inventory, is located at the address(es) identified on Schedule
5.2(e), and is not in the possession of any third party bailee (such as a
warehouse) except as disclosed on Schedule 5.2(e), and as of the Effective Date,
no such third party bailee possesses components of the Collateral, exclusive of
Development Inventory, in excess of [*] Dollars ($[*]) or which constitutes
Borrowers’ Books. None of the components of the Collateral, other than
Development Inventory, shall be maintained at locations other than as disclosed
Schedule 5.2(e) on the Effective Date or as permitted pursuant to Section 7.2.
In the event that Borrower, after the Effective Date, intends to store or
otherwise deliver any portion of the Collateral, other than Development
Inventory, to a bailee in excess of [*] Dollars ($[*]) 1or which constitutes
Borrowers’ Books, then Borrower will first receive the written consent of the
Lender and such bailee must execute and deliver a bailee agreement in form and
substance satisfactory to the Lender in its sole discretion. Without limiting
the foregoing, in the event that (x) PPD is in default under its lease for the
premises located at 3900 Paramount Parkway, Suite 150, Morrisville, North
Carolina 27560 or (y) such lease is terminated and Borrower enters into a new or
separate lease with the owner of such premises or if the owner confirms
Borrower’s sublease shall remain in effect, then in either case of (x) or (y),
upon the request of the Lender, Borrower shall obtain an Access Agreement
executed by such owner and by Borrower in favor of the Lender (or in favor of
Senior Lenders, with the Lender as a third-party beneficiary and assignable
automatically to the Lender upon repayment of the Senior Debt in full).

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

 
9

--------------------------------------------------------------------------------

 

 

 

5.3           Litigation. Except for routine proceedings (which shall not
include any enforcement action or other adverse proceedings) with the FDA or
other similar regulatory agencies, or as otherwise disclosed on Schedule 5.3
hereto, there are no actions or proceedings pending or, to the knowledge of the
Responsible Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than [*]2 Dollars ($[*]).

 

5.4           No Material Deterioration in Financial Condition; Financial
Statements. All consolidated financial statements for Borrower and any of its
Subsidiaries delivered to the Lender fairly present, in conformity with GAAP, in
all material respects Borrower’s consolidated financial condition and Borrower’s
consolidated results of operations; provided, however, that (i) the interim
financial statements of Borrower lack footnotes and are subject to year-end
audit adjustments, all in accordance with GAAP and (ii) any forward-looking
forecasts included in such financial statements are not in conformity with GAAP
and may differ from the actual results for any period for which such forecasts
have been provided, but in any event represent the Borrower’s good faith
estimate of future financial performance and are based on assumptions believed
by the Borrower to be fair and reasonable in light of current market conditions.
There has not been any material deterioration in Borrower’s consolidated
financial condition since the date of the most recent financial statements and
projections submitted to the Lender.

 

5.5           Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities.
After giving effect to the transactions described in this Agreement and the
Senior Debt Documents, (a) Borrower is not left with unreasonably small capital
in relation to its business as presently conducted, and (b) Borrower is able to
pay its debts (including trade debts) as they mature.

 

5.6           Regulatory Compliance.

 

(a)           Borrower is not an “investment company” or a company “controlled”
by an “investment company” under the Investment Company Act of 1940, as amended.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company”, as each term is defined and used in the Public Utility
Holding Company Act of 2005. Borrower has not violated any Laws, ordinances or
rules, the violation of which could reasonably be expected to have a Material
Adverse Change. None of Borrower’s or any of its Subsidiaries’ properties or
assets has been used by Borrower or any Subsidiary or, to Borrower’s knowledge,
by previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than in material compliance with applicable Laws.
Borrower has obtained all Required Permits, or has contracted with third parties
holding Required Permits, necessary for compliance with all Laws and all such
Required Permits are current. Borrower and each of its Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Governmental Authorities that are
necessary to continue their respective businesses as currently conducted.

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

 
10

--------------------------------------------------------------------------------

 

 

(b)           None of the Borrower, its Affiliates or any of their respective
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.
Neither Borrower nor, to the knowledge of Borrower, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (x) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

 

5.7           Subsidiaries; Investments. Borrower does not own any stock,
partnership interest or other equity securities, except for Permitted
Investments.

 

5.8           Tax Returns and Payments; Pension Contributions. Borrower has
timely filed all required tax returns and reports, and Borrower and its
Subsidiaries have timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower, except that Borrower
may defer payment of any contested taxes so long as Borrower (a) in good faith
contests its obligation to pay such taxes by appropriate proceedings promptly
and diligently instituted and conducted, (b) notifies the Lender in writing of
the commencement of, and any material development in, the proceedings, and (c)
posts bonds or takes any other steps required to prevent the Governmental
Authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien”. Borrower is unaware of any
claims or adjustments proposed for any of Borrower’s prior tax years which could
result in additional taxes becoming due and payable by Borrower. Borrower has
paid all amounts required to fund all of its present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

 

5.9           Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements, and not for personal, family, household or agricultural purposes.

 

5.10         Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to the
Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to the Lender, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained in the
certificates or statements not misleading (it being recognized that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

 

 

 
11

--------------------------------------------------------------------------------

 

 

5.11     Regulatory Developments.

 

(a)           All Products and all Required Permits are listed on Schedule 5.11
(as updated from time to time pursuant to Section 6.2(e)), and Borrower has
delivered to the Lender a copy of all Required Permits as of the date hereof and
to the extent requested by the Lender pursuant to Section 6.2(e).

 

(b)           Without limiting the generality of Section 5.6 above, with respect
to any Development Compound or Sale Compound of Borrower, Borrower has received
and such Product is the subject of, all Required Permits needed in connection
with the testing and/or manufacture, as applicable, with respect to such Product
as such testing is currently being conducted by or on behalf of Borrower with
respect to Development Compounds or Sale Compounds, and Borrower has not
received any notice from any applicable Governmental Authority, specifically
including the FDA, that such Governmental Authority is conducting an
investigation or review of (i) Borrower’s manufacturing facilities and processes
for any Sale Compound which have disclosed any material deficiencies or
violations of Laws and/or the Required Permits related to the manufacture of
such Sale Compound, or (ii) any such Required Permit or that any such Required
Permit has been revoked or withdrawn, nor has any such Governmental Authority
issued any order or recommendation stating that the testing of such Development
Compound or manufacturing of such Sale Compound by Borrower should cease.

 

(c)           Without limiting the generality of Section 5.6 above, with respect
to any Sale Compound that may be marketed or sold by Borrower, Borrower has
received, and such Sale Compound is the subject of, all Required Permits needed
in connection with the marketing and sales of such Sale Compound that may be
marketed or sold by Borrower, and Borrower has not received any notice from any
applicable Governmental Authority, specifically including the FDA, that such
Governmental Authority is conducting an investigation or review of any such
Required Permit or approval or that any such Required Permit has been revoked or
withdrawn, nor has any such Governmental Authority issued any order or
recommendation stating that such marketing or sales of such Sale Compound cease
or that such Sale Compound be withdrawn from the marketplace.

 

(d)           Without limiting the generality of Section 5.6 above, there have
been no serious adverse clinical test results related to the safety or efficacy
of Development Compounds resulting in the termination of all clinical studies
for such Development Compound or recalls of Sale Compounds (whether voluntary or
involuntary), in each case which have resulted in or could reasonably be
expected to result in a Material Adverse Change.

 

(e)           Borrower has not experienced any material failures in its
manufacturing of any Sale Compound such that the amount of such Sale Compound
successfully manufactured by Borrower in accordance with all specifications
thereof and the required payments related thereto in any month shall decrease
significantly with respect to the quantities of such Sale Compound produced in
the prior month, which such decrease has resulted in or could reasonably be
expected to result in a Material Adverse Change.

 

 

 
12

--------------------------------------------------------------------------------

 

 

6.            AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees to do all of the following:

 

6.1            Organization and Existence; Government Compliance.

 

(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify could
reasonably be expected to result in a Material Adverse Change. Borrower shall
comply, and have each Subsidiary comply, with all Laws, ordinances and
regulations to which it is subject, the noncompliance with which could
reasonably be expected to result in a Material Adverse Change.

 

(b)           Obtain and keep in full force and effect, all of the Governmental
Approvals, if any, necessary for the performance by Borrower of its obligations
under the Loan Documents to which it is a party and the grant of a security
interest to the Lender in all of the Collateral. Borrower shall promptly provide
copies of any such obtained Governmental Approvals to the Lender.

 

(c)           In connection with the testing of each Development Compound or the
manufacture, marketing or sale of each and any Sale Compound by Borrower,
Borrower shall comply fully and completely in all respects with all Required
Permits at all times issued by any Governmental Authority the noncompliance with
which could reasonably be expected to result in a Material Adverse Change,
specifically including the FDA, with respect to such testing of any Development
Compound or such manufacture, marketing or sales of any Sale Compound by
Borrower as such activities are at any such time being conducted by Borrower.

 

6.2           Financial Statements, Reports, Certificates.

 

(a)           Deliver to the Lender: (i) as soon as available, but no later than
forty-five (45) days after the last day of each month, a company prepared
consolidated balance sheet, income statement and cash flow statement covering
Borrower’s consolidated operations for such month certified by a Responsible
Officer and in a form reasonably acceptable to the Lender; (ii) as soon as
available, but no later than one hundred fifty (150) days after the last day of
Borrower’s fiscal year, audited consolidated financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to the Lender in its reasonable discretion; (iii) as soon as
available after approval thereof by Borrower’s Board of Directors, but no later
than ninety (90) days after the last day of Borrower’s fiscal year, Borrower’s
financial projections for the current fiscal year as approved by Borrower’s
Board of Directors, which shall reflect financial projections on no less than a
quarterly basis; (iv) other than with respect to reports made available in
accordance with clause (v), below, within five (5) days of delivery, copies of
all statements, reports and notices made available to all of Borrower’s security
holders or to the Senior Lenders pursuant to the requirements of the Senior Debt
Documents; (v) so long as Borrower is subject to the reporting requirements
under the Securities Exchange Act of 1934, as amended, within five (5) days of
filing, all reports on Form 10-K, 10-Q and 8-K filed with the Securities and
Exchange Commission or a link thereto on Borrower’s or another website on the
Internet; (vi) a prompt report of any legal actions pending or threatened
against Borrower or any of its Subsidiaries that could be reasonably expected to
result in damages or costs to Borrower or any of its Subsidiaries of [*] Dollars
($[*])3 or more or could result in a Material Adverse Change; (vii) budgets,
sales projections, operating plans and other financial information reasonably
requested by the Lender; and (viii) as soon as available, but no later than
thirty (30) days after the last day of each month, upon request of the Lender
copies of the month-end account statements for each Collateral Account
maintained by Borrower and each Subsidiary, which statements may be provided to
the Lender by Borrower or directly from the applicable institution(s).

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

 
13

--------------------------------------------------------------------------------

 

 

(b)           Within forty-five (45) days after the last day of each month,
deliver to the Lender with the monthly financial statements described above, a
duly completed Compliance Certificate signed by a Responsible Officer.

 

(c)           Keep proper books of record and account in accordance with GAAP in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities. Borrower shall allow,
at the sole cost of Borrower, the Lender to visit and inspect (such visit or
inspection to be during normal business hours so long as no Default or Event of
Default exists) any of its properties, to examine and make abstracts or copies
from any of Borrower’s books and records, to conduct a collateral audit and
analysis of its operations and the Collateral to verify the amount and age of
the Accounts, the identity and credit of the respective Account Debtors, to
review the billing practices of Borrower and to discuss its respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants as often as may reasonably be desired. Notwithstanding the
foregoing, such audits shall be conducted at Borrower’s expense no more often
than once every twelve (12) months unless a Default or Event of Default has
occurred and is continuing.

 

(d)           Within thirty (30) days of (i) acquiring and/or obtaining any new
Subject Intellectual Property, or (ii) enters into or becomes bound by any
additional license agreement (other than products that are commercially
available to the public), or upon any material change in Borrower’s existing
Subject Intellectual Property, deliver to the Lender an updated Schedule 5.2(d)
reflecting same. Borrower shall use its commercially reasonable efforts to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (x) all licenses or agreements to be deemed “Collateral” and for
the Lender to have a security interest in it that might otherwise be restricted
or prohibited by Law or by the terms of any such license or agreement, whether
now existing or entered into in the future, and (y) the Lender to have the
ability in the event of a liquidation of any Collateral to dispose of such
Collateral in accordance with the Lender’s rights and remedies under this
Agreement and the other Loan Documents.

 

(e)           If, after the Effective Date, Borrower determines to manufacture,
sell or market any new Sale Compound, Borrower shall give prior written notice
to Lender of such determination (which shall include a brief description of such
Sale Compound, plus a list of all Required Permits relating to such new Sale
Compound (and a copy of such Required Permits if requested by Lender), along
with a copy of an updated Schedule 5.11; provided, however, that if Borrower
shall at any time obtain any new or additional Required Permits from the FDA,
DEA, or parallel state or local authorities, or foreign counterparts of the FDA,
DEA, or parallel state or local authorities, with respect to any Product which
has previously been disclosed to Lender, Borrower shall promptly give written
notice to Lender of such new or additional Required Permits (along with a copy
thereof if requested by Lender).

 

 

 
14

--------------------------------------------------------------------------------

 

 

6.3           Inventory; Returns. Keep all Sale Inventory in good and marketable
condition, free from material defects and keep all Development Inventory
manufactured for use in and/or used in clinical trials synthesized in accordance
with current “Good Manufacturing Practices’ and suitable for use in humans.
Returns and allowances between Borrower and its Account Debtors shall follow
such customary practices as may be established by Borrower and consistent with
industry practice if it engages in the sale of Sale Inventory. Borrower must
promptly notify Lender of all returns, recoveries, disputes and claims with
respect to Sale Inventory that involve more than [*] Dollars ($[*]).4

 

6.4           Taxes; Pensions. Timely file and require each of its Subsidiaries
to timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely file, all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to the Lender, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

 

6.5           Insurance. Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
the Lender may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are reasonably satisfactory to the Lender. All
property policies shall have a lender’s loss payable endorsement showing the
Lender as lender loss payee and waive subrogation against the Lender, and all
liability policies shall show, or have endorsements showing, the Lender, as an
additional insured. All policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall endeavor to give the Lender
at least thirty (30) days’ notice before canceling, amending, or declining to
renew its policy. At the Lender’s request, Borrower shall deliver certified
copies of policies and evidence of all premium payments. Proceeds payable under
any policy shall, at the Lender’s option, be payable to the Lender on account of
the Obligations, subject to the rights and preferences given to the Senior
Lenders pursuant to the Subordination Agreement. If Borrower fails to obtain
insurance as required under this Section 6.5 or to pay any amount or furnish any
required proof of payment to third persons and the Lender, the Lender may make
all or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies the Lender deems prudent.

 

6.6           Operating Accounts.

 

(a)           Except for those Collateral Accounts listed on Schedule 5.2(a) and
except as otherwise required by the Senior Debt Documents, maintain all of its,
and all of its Subsidiaries’, operating and other Deposit Accounts, Securities
Accounts, Investment Accounts and Commodity Accounts with financial institutions
reasonably approved by the Lender (it being understood and agreed that Silicon
Valley Bank or any of its affiliates is an approved financial institution so
long as the Senior Debt is outstanding), which operating and other Deposit
Accounts, Securities Accounts, Investment Accounts and Commodity Accounts with
such approved institutions or their affiliates shall contain no less than fifty
percent (50%) of Borrower’s total cash and Cash Equivalents.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

 
15

--------------------------------------------------------------------------------

 

 

(b)           Provide the Lender five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial
institution. In addition, for each Collateral Account that Borrower at any time
maintains, and subject to the rights and preferences given to the Senior Lenders
pursuant to the Subordination Agreement, Borrower, prior to the satisfaction of
the Senior Debt at the request of the Lender, shall use commercially reasonable
efforts to obtain from the applicable bank or financial institution at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account that shall be effective upon the satisfaction of the Senior Debt and
termination of the control agreement currently in effect for the benefit of the
Senior Lenders and pursuant to which the Lender obtains control (within the
meaning of the Code) for the benefit of the Lender over such Collateral Account.
Unless otherwise agreed between the Lender and Borrower, each such Control
Agreement shall be in all material respects in the same form of the control
agreement currently in effect with each such bank or financial institution for
the benefit of the Senior Lenders, and said Control Agreement may not be
terminated without prior written consent of the Lender. The provisions of the
two preceding sentences shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to the Lender by Borrower as
such.

 

6.7           Protection of Intellectual Property Rights. Borrower shall own, or
be licensed to use or otherwise have the right to use, all Material Intellectual
Property. All Subject Intellectual Property of Borrower is and shall be
protected and/or duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, all in a manner consistent with industry standards for similar
businesses except where the failure to do so would not reasonably be expected to
result in a Material Adverse Change. Borrower shall not become a party to, nor
become bound by, any material license or similar agreement with respect to which
Borrower is the licensee thereunder that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s rights under such
license agreement. Borrower shall at all times conduct its business without
knowingly committing infringement of any Intellectual Property rights of others.
Borrower shall, to the extent it determines, in the exercise of its reasonable
business judgment, that it is prudent to do the following: (a) protect, defend
and maintain the validity and enforceability of its Intellectual Property; (b)
promptly advise the Lender in writing of material infringements of its
Intellectual Property; and (c) not allow any Material Intellectual Property to
be abandoned, forfeited or dedicated to the public without the Lender’s prior
written consent. If Borrower (i) obtains any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (ii) applies for any patent or the registration of any trademark or
servicemark, then Borrower shall concurrently provide written notice thereof to
the Lender in accordance with Section 6.2(d) and concurrently with such notice,
shall provide to the Lender copies of all applications that it filed for patents
or for the registration of trademarks, servicemarks, copyrights or mask works.

 

 

 
16

--------------------------------------------------------------------------------

 

 

6.8           Litigation Cooperation. From the date hereof and continuing
through the termination of this Agreement, make available to the Lender, without
expense to the Lender, Borrower and its officers, employees and agents and
Borrower’s Books, to the extent that the Lender may deem them reasonably
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against the Lender with respect to any Collateral or relating to Borrower.

 

6.9           Notices of Litigation and Default. Borrower will give prompt
written notice to the Lender of any litigation or governmental proceedings
pending or threatened (in writing) against Borrower which would reasonably be
expected to result in a Material Adverse Change. Without limiting or
contradicting any other more specific provision of this Agreement, promptly (and
in any event within three (3) Business Days) upon Borrower becoming aware of the
existence of any Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, Borrower shall
give written notice to the Lender of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.

 

6.10         Creation/Acquisition of Subsidiaries.  Borrower shall not create
or, unless expressly permitted pursuant to this Agreement, acquire any
Subsidiary, except that, subject to Borrower’s compliance with the terms of this
Section 6.10, Borrower may create new Domestic Subsidiaries. In the event that
Borrower or any direct or indirect Subsidiary of Borrower creates or acquires
any Subsidiary (and at all times subject to the Borrower being expressly
permitted to do so pursuant to this Agreement), Borrower and such Subsidiary
shall promptly (and in any event within five (5) Business Days of such creation
or acquisition) notify Lender of the creation or acquisition of such new
Subsidiary and take all such action as may be reasonably required by the Lender
to cause each such Domestic Subsidiary to become a co-Borrower hereunder or to
guarantee the Obligations of Borrower under the Loan Documents and, in each
case, grant a continuing pledge and security interest in and to the assets of
such Subsidiary (substantially as described on Exhibit A hereto); and Borrower
shall grant and pledge to the Lender, for the benefit of the Lender, a security
interest in the stock, units or other evidence of ownership of each Subsidiary,
which security interest shall be perfected as soon as practicable upon the
satisfaction of the Senior Debt (the foregoing collectively, the “Joinder
Requirements”); provided, that Borrower shall not be permitted to make any
Investment in such Subsidiary until such time as Borrower has satisfied the
Joinder Requirements. Notwithstanding the foregoing, the Lender agrees that
consent to Borrower forming a Foreign Subsidiary shall not be unreasonably
withheld, but shall in any event be subject to satisfaction of all Joinder
Requirements and other requirements that the Lender reasonably deems necessary
and desirable in connection therewith.

 

6.11         Reserved.

 

6.12         Nesina License Agreement and Royalties. Without limiting the
restrictions set forth in Section 7.11, Borrower shall at all times maintain the
right to receive all royalty and milestone payments under and pursuant to the
Nesina License Agreement as in effect on the Effective Date without giving
effect to any future amendments, restatements, supplements or other
modifications thereto.

 

 

 
17

--------------------------------------------------------------------------------

 

 

6.13         Further Assurances.

 

(a)           Execute any further instruments and take further action as Lender
reasonably requests to perfect or continue the Lender’s Lien in the Collateral
or to effect the purposes of this Agreement.

 

(b)           Deliver to the Lender, within five (5) days after the same are
sent or received, copies of all material correspondence, reports, documents and
other filings with any Governmental Authority that could reasonably be expected
to have a material adverse effect on any of the Governmental Approvals material
to Borrower’s business or otherwise result in a Material Adverse Change.

 

7.             NEGATIVE COVENANTS

 

No Borrower nor any Loan Party shall, nor shall Borrower or any Loan Party
permit any of its Subsidiaries to do, any of the following without the prior
written consent of the Lender:

 

7.1           Dispositions. Convey, sell, abandon, lease, license, transfer,
assign, grant a security in or otherwise dispose of (collectively, “Transfer”),
or permit any of its Subsidiaries to Transfer, all or any part of its business
or property, except for (a) the sale, lease or disposition of Inventory in the
Ordinary Course of Business; (b) the sale, lease or disposition of worn-out or
obsolete Equipment; (c) the payment of cash or Cash Equivalents in the Ordinary
Course of Business solely for the payment of costs and expenses associated with
operation of Borrower’s business, including without limitation expenditures
relating to (i) Borrower’s Phase I, Phase II and Phase III development
activities and (ii) the acquisition (including in-licensing) of additional
compounds so long as immediately after any such acquisition Borrower [*] based
on the financial projections delivered to the Lender; (d) transfers of
Intellectual Property pursuant to outbound license agreements with third parties
in the Ordinary Course of Business so long as (i) Borrower receives not less
than $[*]5 of net cash payments from each such license agreement that grants
rights with respect to the US market or globally which such amounts have been
fully-earned and are non-refundable at the time such license agreement is
consummated and (ii) at all times Borrower shall have rights necessary to
receive future milestone and royalty payments for at least two of Borrower’s
existing Products (“Permitted IP Dispositions”); (e) in connection with
Permitted Liens; or (f) the abandonment of Intellectual Property that does not
constitute Material Intellectual Property. Without limiting the foregoing,
Borrower agrees that it shall not grant a security interest or otherwise
encumber (other than the negative pledge in favor of the Senior Lenders under
the Senior Debt Documents) any of its Intellectual Property without the Lender’s
prior written consent.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

 
18

--------------------------------------------------------------------------------

 

 

7.2           Changes in Business, Management, Ownership or Business Locations.
(a) Other than the manufacture, marketing and sale of Sale Inventory, engage in
any business other than the businesses currently engaged in by Borrower or such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; (c) (i) (A) have a change in any Responsible Officer position that
does not result in a qualified replacement or (B) the failure to fill a vacancy
with respect to any Responsible Officer position with a suitable qualified
replacement within ninety (90) days following such vacancy, or (ii) enter into
any transaction or series of related transactions which would constitute or
cause a Change in Control unless the documentation for such transaction
requires, as a condition precedent to such transaction, the consent of the
Lender or the payment in full of the Obligations; or (d) add any new offices or
business locations, including warehouses, where such new offices or business
locations contain more than [*] Dollars ($[*])6 in Borrower’s assets or property
or any of Borrowers’ Books or enter into any new leases with respect to existing
offices or business locations with respect to which an access agreement has
previously been executed in favor of the Senior Lenders or is otherwise required
with respect to such location unless, prior to the addition of such new office,
business location or warehouse or execution of such new lease, Borrower
satisfies the Access Agreement Requirements (as defined below) for such
premises; (e) change its jurisdiction of organization; (f) other than the
creation or acquisition of Subsidiaries in accordance with and subject to the
conditions set forth in Section 6.10 of this Agreement, change its
organizational structure or type; (g) change its legal name; or (h) change any
organizational number (if any) assigned by its jurisdiction of organization.
Prior to the satisfaction of the Senior Debt at the request of the Lender,
Borrower shall use commercially reasonable efforts to obtain from each owner of
an office, business location or warehouse occupied in whole or part by Borrower
an Access Agreement for the benefit of the Lender that shall be effective
immediately upon termination of the access agreement in favor of the Agent and
Senior Lenders for the subject premises (the “Access Agreement Requirements”).
Unless otherwise agreed between the Lender and Borrower, each Access Agreement
obtained for the benefit of the Lender pursuant to the provisions of this
Section 7.2 shall be in all material respects in the same form of the access
agreement in effect with such owner for the benefit of the Senior Lenders.

 

7.3           Mergers or Acquisitions. Merge or consolidate with any other
Person, or acquire all or substantially all of the capital stock or property of
another Person; provided, however, that a Subsidiary of Borrower may merge or
consolidate into another Subsidiary of Borrower or into Borrower, so long as (a)
Borrower has provided the Lender with prior written notice of such transaction,
(b) a Subsidiary of Borrower or Borrower shall be the surviving legal entity,
(c) Borrower’s tangible net worth is not thereby reduced, and (d) no Event of
Default is occurring prior thereto or arises as a result therefrom.

 

7.4           Indebtedness. Create, incur, assume, or be liable for any
Indebtedness other than Permitted Indebtedness.

 

7.5           Encumbrance. (a) Create, incur, allow, or suffer any Lien on any
of its property, or assign or convey any right to receive income, including the
sale of any Accounts, except for Permitted Liens, (b) permit any Collateral to
fail to be subject to the priority security interest granted herein, or (c)
enter into any agreement, document, instrument or other arrangement (except with
or in favor of the Lender or the Agent or Senior Lenders) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from collaterally assigning, mortgaging, pledging, granting a
security interest in or Lien upon any of Borrower’s or any Subsidiary’s property
(including, without limitation, Intellectual Property), all of the foregoing
except as is otherwise permitted in Section 7.1 hereof and the definition of
“Permitted Liens” herein.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

 
19

--------------------------------------------------------------------------------

 

 

7.6           Maintenance of Collateral Accounts. Maintain any Collateral
Account, except pursuant to the terms of Section 6.6 hereof.

 

7.7           Distributions; Investments. (a) Pay any dividends (other than
dividends payable solely in common stock) or make any distribution or payment
with respect to or redeem, retire, purchase or repurchase any capital stock
(other than repurchases pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements or similar plans), or (b) directly or
indirectly make any Investment (including, without limitation, any additional
Investment in any Subsidiary) other than Permitted Investments.

 

7.8           Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of any Loan Party,
except for transactions that are in the Ordinary Course of Business, upon fair
and reasonable terms that are no less favorable to Borrower or such Loan Party
than would be obtained in an arm’s length transaction with a non-affiliated
Person.

 

7.9           Senior Debt. Amend, modify or supplement any provision in any
Senior Debt Document, except as permitted under the terms of the Subordination
Agreement and then only in accordance with the terms of such Senior Debt
Document.

 

7.10         Compliance. Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as amended
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other Law or
regulation, if the violation could reasonably be expected to result in a
Material Adverse Change; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

7.11         Amendments to Organization Documents and Material Agreements.
Amend, modify or waive any provision (or enter into any new agreement that has
the same practical effect) of (a) any Nesina Transaction Document or (b) any of
its organizational documents (other than a change in registered agents), in each
case under clause (a) or (b), without the prior written consent of the Lender,
except, in the case of either clause (a) or (b), for such amendments,
modifications or waivers that are not adverse to Borrower or to the Lender.
Borrower shall provide to the Lender copies of all such amendments, waivers and
modifications.

 

 

 
20

--------------------------------------------------------------------------------

 

 

7.12         Compliance with Anti-Terrorism Laws. Directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists. Borrower shall immediately notify the
Lender if Borrower has knowledge that Borrower or any Subsidiary or Affiliate is
listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to,
(c) is indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. Borrower will not, nor will
Borrower permit any Subsidiary or Affiliate to, directly or indirectly, (i)
conduct any business or engage in any transaction or dealing with any Blocked
Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224,
any similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

8.             EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1           Payment Default. Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Maturity Date or the date of acceleration pursuant to
Section 9.1 (a) hereof). During the cure period, the failure to cure the payment
default is not an Event of Default (but no Credit Extension will be made during
the cure period);

 

8.2           Covenant Default.

 

(a)           Borrower fails or neglects to perform any obligation in Sections
6.1(c), 6.2, 6.4, 6.5, 6.6, 6.7, 6.10, 6.12, or 6.13 or violates any covenant in
Section 7; or

 

(b)           Borrower or any of its Subsidiaries fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as to any default (other
than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within twenty (20) days after the occurrence thereof; provided, however,
that if the default cannot by its nature be cured within the twenty (20) day
period or cannot after diligent attempts by Borrower be cured within such twenty
(20) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional period (which shall not in any case
exceed thirty (30) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no Credit Extensions shall be made during such cure
period). Grace periods provided under this Section shall not apply, among other
things, to any covenant set forth in subsection (a) above;

 

8.3           Material Adverse Change. A Material Adverse Change occurs;

 

 

 
21

--------------------------------------------------------------------------------

 

 

8.4           Attachment; Levy; Restraint on Business.

 

(a)           (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under control of
Borrower (including a Subsidiary) on deposit with the Senior Lenders or any of
their Affiliates or subject to a Control Agreement, or (ii) a notice of lien,
levy, or assessment is filed against any of Borrower’s assets by any government
agency, and the same under subclauses (i) and (ii) hereof are not, within ten
(10) days after the occurrence thereof, discharged or stayed (whether through
the posting of a bond or otherwise); provided, however, no Credit Extensions
shall be made during any ten (10) day cure period; and

 

(b)           (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any material
portion of its business;

 

8.5           Insolvency. (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

 

8.6           Other Agreements. There is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000) or that could reasonably be expected to result in a Material Adverse
Change and such default has not been waived in writing by such third party or
parties;

 

8.7           Judgments. One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least [*]
Dollars ($[*])7 (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) shall be rendered against
Borrower and shall remain unsatisfied, unvacated, or unstayed for a period of
fifteen (15) days after the entry thereof, provided, however, that no Credit
Extensions will be made prior to the satisfaction, vacation, or stay of such
judgment, order or decree;

 

8.8           Misrepresentations. Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to the Lender or to
induce the Lender to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

 

8.9           Senior Debt. Any breach or default entitling the Senior Lenders to
accelerate the Senior Debt occurs under any terms or provisions of any Senior
Debt Document or any breach or default occurs under the Subordination Agreement
to the extent any such afore-referenced breach or default is not waived or
cured;

 

8.10        Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the Ordinary Course of Business for a full term, or (b) subject to any
decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has resulted in, or could reasonably be expected
to result in, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to affect
the status of or legal qualifications of Borrower or any of its Subsidiaries to
hold any Governmental Approval in any other jurisdiction;

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

 

 
22

--------------------------------------------------------------------------------

 

 

8.11         Criminal Proceeding. The institution by any Governmental Authority
of criminal proceedings against Borrower either (a) involving fraud, moral
turpitude, or a felony, or (b) that could reasonably be expected to result in a
Material Adverse Change;

 

8.12         Lien Priority. Except as permitted by this Agreement or otherwise
by the Lender, any Lien created hereunder or by any other Loan Document in favor
of Lender shall at any time fail to constitute a valid and perfected Lien on all
of the Collateral purported to be secured thereby, subject to no prior or equal
Lien except only Liens in favor of the Senior Lenders pursuant to the Senior
Debt Documents.

 

8.13         Change in Control. A Change in Control shall have occurred;

 

8.14         Withdrawals, Recalls, Adverse Test Results and Other Matters not
Involving Nesina. The institution of any proceeding by FDA or similar
Governmental Authority to order the withdrawal of any Sale Compound from the
market or to enjoin Borrower or any representative of Borrower from
manufacturing, marketing, selling or distributing any Sale Compound, which, in
each case, could reasonably be expected to result in a Material Adverse Change,
(b) the institution of any action or proceeding by any DEA, FDA, or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Required Permit held by Borrower or any representative of Borrower, which,
in each case, could reasonably be expected to result in a Material Adverse
Change, (c) the commencement of any enforcement action against Borrower by DEA,
FDA, or any other Governmental Authority; (d) the recall of any Sale Compound
from the market, the voluntary withdrawal of any Sale Compound from the market,
or actions to discontinue the sale of any Sale Compound, which in each case
could reasonably be expected to result in a Material Adverse Change, or (e) the
occurrence of serious adverse test results related to the safety or efficacy of
a Development Compound resulting in the termination of all clinical studies for
such Development Compound which could reasonably be expected to result in a
Material Adverse Change; or

 

8.15         Withdrawals and Other Matters Involving Nesina.  (a) The
institution of any proceeding by the FDA in the United States or similar
Governmental Authority in the European Union to order the withdrawal of any
marketing authorization granting the right to sell Nesina in the United States
or the European Union or to enjoin Borrower or Takeda (or any of its permitted
assignees under the Nesina License Agreement) from manufacturing, marketing,
selling or distributing Nesina in the United States or the European Union,
which, in each case, could reasonably be expected to result in a Material
Adverse Change, (b) the institution of any proceeding by the Japanese Ministry
of Health, Labour and Welfare or similar Governmental Authority to (i) order the
withdrawal of the marketing authorization granting the right to sell Nesina in
Japan or (ii) indefinitely enjoin Borrower or Takeda (or any of its permitted
assignees under the Nesina License Agreement) from, marketing or selling Nesina
in Japan, (c) the indefinite voluntary withdrawal of Nesina from the market in
(i) the United States or European Union ,in each case where such voluntary
withdrawal could reasonably be expected to result in a Material Adverse Change,
or (ii) Japan, (d)  Nesina, for any reason, indefinitely ceases to be sold or
marketed in Japan or Borrower is no longer contractually entitled to royalty
payments with respect to Nesina in Japan.

 

 

 
23

--------------------------------------------------------------------------------

 

 

9.             RIGHTS AND REMEDIES

 

9.1           Rights and Remedies.

 

(a)           Upon the occurrence and during the continuance of an Event of
Default, the Lender may, without notice or demand, do any or all of the
following: (i) deliver notice of the Event of Default to Borrower, (ii) by
notice to Borrower declare all Obligations immediately due and payable (but if
an Event of Default described in Section 8.5 occurs all Obligations shall be
immediately due and payable without any action by the Lender), or (iii) by
notice to Borrower suspend or terminate the obligations, if any, of the Lender
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and the Lender (but if an Event of
Default described in Section 8.5 occurs all obligations, if any, of the Lender
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and the Lender shall be immediately
terminated without any action by the Lender).

 

(b)           Without limiting the rights of the Lender set forth in Section
9.1(a) above, upon the occurrence and during the continuance of an Event of
Default Lender shall have the right, without notice or demand, to do any or all
of the following:

 

(i)            foreclose upon and/or sell or otherwise liquidate, the
Collateral;

 

(ii)           apply to the Obligations any (a) balances and deposits of
Borrower that the Lender holds or controls, or (b) any amount held or controlled
by the Lender owing to or for the credit or the account of Borrower; and/or

 

(iii)          commence and prosecute an Insolvency Proceeding or consent to
Borrower commencing any Insolvency Proceeding.

 

(c)           Without limiting the rights of the Lender set forth in Sections
9.1(a) and (b) above, upon the occurrence and during the continuance of an Event
of Default Lender shall have the right, without notice or demand, to do any or
all of the following:

 

(i)            settle or adjust disputes and claims directly with Account
Debtors for amounts on terms and in any order that Lender considers advisable,
notify any Person owing Borrower money of Lender’s security interest in such
funds, and verify the amount of such Account;

 

 

 
24

--------------------------------------------------------------------------------

 

 

(ii)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if the Lender requests and
make it available as the Lender designates. The Lender may enter premises where
the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants the Lender a license to enter and occupy any of its premises,
without charge, to exercise any of the Lender’s rights or remedies;

 

(iii)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, and/or advertise for sale, the Collateral. The Lender is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrower’s labels, patents, copyrights, mask works, rights of use of any
name, trade secrets, trade names, trademarks, service marks, and advertising
matter, or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with the Lender’s exercise of its rights under this Section 9.1,
Borrower’s rights under all licenses and all franchise agreements inure to and
for the benefit of the Lender;

 

(iv)          place a “hold” on any account maintained with the Lender and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(v)          demand and receive possession of Borrower’s Books; and

 

(vi)         subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to the Lender under the Loan Documents or at law or equity, including
all remedies provided under the Code (including disposal of the Collateral
pursuant to the terms thereof).

 

9.2           Power of Attorney. Borrower hereby irrevocably appoints the Lender
as its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms the Lender determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of the Lender or a third party as the Code permits. Borrower
hereby appoints the Lender as its lawful attorney-in-fact to sign Borrower’s
name on any documents necessary to perfect or continue the perfection of the
Lender’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations have been satisfied in full and the
Lender is under no further obligation to make Credit Extensions hereunder. The
Lender’s foregoing appointment as Borrower’s attorney in fact, and all of the
Lender’s rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and the Lender’s obligation to
provide Credit Extensions terminates.

 

 

 
25

--------------------------------------------------------------------------------

 

 

9.3           Protective Payments. If Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, the Lender may obtain such insurance or make such payment,
and all amounts so paid by the Lender are Lender’s Expenses and immediately due
and payable, bearing interest at the then highest applicable rate, and secured
by the Collateral. The Lender will make reasonable efforts to provide Borrower
with notice of the Lender obtaining such insurance at the time it is obtained or
within a reasonable time thereafter. No such payments by the Lender are deemed
an agreement to make similar payments in the future or the Lender’s waiver of
any Event of Default.

 

9.4           Application of Payments and Proceeds. Notwithstanding anything to
the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by the Lender from or on behalf of Borrower of all or any part of the
Obligations, and, as between Borrower on the one hand and the Lender on the
other, the Lender shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
the Lender may deem advisable notwithstanding any previous application by the
Lender, and (b) the proceeds of any sale of, or other realization upon all or
any part of the Collateral shall be applied: first, to the Lender’s Expenses;
second, to accrued and unpaid interest on the Obligations (including any
interest which, but for the provisions of the United States Bankruptcy Code,
would have accrued on such amounts); third, to the principal amount of the
Obligations outstanding; and fourth, to any other indebtedness or obligations of
Borrower owing to the Lender under the Loan Documents. Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct. In carrying out
the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.
Notwithstanding anything to the contrary herein, any warrants issued to the
Lender by Borrower, the stock issuable thereunder, any equity securities
purchased by the Lender, any amounts paid thereunder, any dividends, and any
other rights in connection therewith shall not be subject to the terms and
conditions of this Agreement. Nothing herein shall affect the Lender’s rights
under any such warrants, stock, or other equity securities to administer,
manage, transfer, assign, or exercise such warrants, stock, or other equity
securities for its own account.

 

9.5           Liability for Collateral. So long as the Lender complies with
reasonable practices regarding the safekeeping of the Collateral in the
possession or under the control of the Lender, the Lender shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. Borrower
bears all risk of loss, damage or destruction of the Collateral.

 

9.6           No Waiver; Remedies Cumulative. The Lender’s failure, at any time
or times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of the Lender thereafter to demand strict performance and compliance
herewith or therewith. No waiver hereunder shall be effective unless signed by
the Lender in accordance with Section 12.12. The Lender’s rights and remedies
under this Agreement and the other Loan Documents are cumulative. The Lender has
all rights and remedies provided under the Code, by Law, or in equity. The
Lender’s exercise of one right or remedy is not an election, and the Lender’s
waiver of any Event of Default is not a continuing waiver. The Lender’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

 

 

 
26

--------------------------------------------------------------------------------

 

 

9.7           Demand Waiver. Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by the Lender on
which Borrower is liable.

 

9.8           Borrower Liability. Furiex Pharmaceuticals, Inc., a Delaware
corporation, APBI HOLDINGS, LLC, a North Carolina limited liability company,
DEVELOPMENT PARTNERS, LLC, a Delaware limited liability company, and GENUPRO,
INC., a North Carolina corporation, are co-borrowers with respect to the Term
Loan and all of the other Obligations (for purposes of this Section 9.8, each a
“co-Borrower”). All references to “Borrower” in this Agreement shall mean, as
the context requires, each and all of the co-Borrowers, their respective
successors and assigns, jointly and severally. Each co-Borrower hereby appoints
the others as agent for the others for all purposes hereunder, including with
respect to requesting the Term Loan hereunder. Each co-Borrower hereunder shall
be jointly and severally obligated to repay the Term Loan made hereunder and all
other Obligations, regardless of which co-Borrower actually receives said Term
Loan, as if each Borrower hereunder directly received the Term Loan.  Each
co-Borrower waives (a) any suretyship defenses available to it under the Code or
any other applicable law, and (b) any right to require the Lender to: (i)
proceed against any Borrower or any other person; (ii) proceed against or
exhaust any security; or (iii) pursue any other remedy.  The Lender may exercise
or not exercise any right or remedy they have against any Borrower or any
security (including the right to foreclose by judicial or non-judicial sale)
without affecting any co-Borrower’s liability.  Notwithstanding any other
provision of this Agreement or other related document, each co-Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating co-Borrower to the rights of the Lender
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other co-Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by co-Borrower with respect to the Obligations in connection with this Agreement
or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by co-Borrower with respect to the Obligations in connection with this Agreement
or otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section 9.8 shall be null and void.  If
any payment is made to a co-Borrower in contravention of this Section, such
co-Borrower shall hold such payment in trust for the Lender and such payment
shall be promptly delivered to the Lender for application to the Obligations,
whether matured or unmatured.

 

 

 
27

--------------------------------------------------------------------------------

 

 

10.          NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Lender or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

  

If to any Borrower:

 

Furiex Pharmaceuticals, Inc.

3900 Paramount Parkway, Suite 150

Morrisville, North Carolina 27560

Attention: President and Chief Financial Officer

Fax: (919) 456-7850

E-Mail: June.Almenoff@furiex.com

Marshall.Woodworth@furiex.com

 

If to the Lender :

 

Fredric N. Eshelman, Trustee

6814 Towles Road

Wilmington, North Carolina 28409

Fax: (910) 777-2647

E-Mail: Fred.Eshelman@furiex.com

 

with a copy to:

Murchison, Taylor & Gibson, PLLC

16 N. Fifth Avenue

Wilmington, NC 28401

Fax: (910) 763-6561

E-Mail: sdiab@murchisontaylor.com

 

 

11.           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

THIS AGREEMENT, THE SECURED PROMISSORY NOTE AND EACH OTHER LOAN DOCUMENT, AND
ALL MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH
CAROLINA, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. NOTWITHSTANDING THE
FOREGOING, THE LENDER SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH
THE LENDER (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM NECESSARY OR
APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE LENDER’S
RIGHTS AGAINST BORROWER OR ITS PROPERTY. Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.

 

 

 
28

--------------------------------------------------------------------------------

 

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

Borrower and the Lender agree that the Term Loan shall be deemed to be made in,
and the transactions contemplated hereunder and in any other Loan Document shall
be deemed to have been performed in, the State of North Carolina.

 

12.          GENERAL PROVISIONS

 

12.1         Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party. Borrower may not assign
this Agreement or any rights or obligations under it without the Lender’s prior
written consent (which may be granted or withheld in the Lender’s discretion).
The Lender may at any time assign all or any portion of the Term Loan, together
with all related obligations of the Lender hereunder. Borrower shall be entitled
to continue to deal solely and directly with the Lender in connection with the
interests so assigned until the Borrower shall have received an effective
assignment agreement, executed, delivered and fully completed by the applicable
parties thereto (each, an “Assignment Agreement”). Notwithstanding anything set
forth in this Agreement to the contrary, the Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of the Lender; provided, however, that no such
pledge or assignment shall release the Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for the Lender as a party
hereto.

 

 

 
29

--------------------------------------------------------------------------------

 

 

12.2     Indemnification.

 

(a)           Borrower agrees to indemnify, defend and hold the Lender and its
trustees, employees, agents, attorneys, or any other Person affiliated with or
representing the Lender (each, an “Indemnified Person”) harmless against:
(i) all obligations, demands, claims, and liabilities (collectively, “Claims”)
asserted by any other party in connection with the transactions contemplated by
the Loan Documents; and (ii) all losses or Lender’s Expenses incurred, or paid
by Indemnified Person from, following, or arising from transactions between the
Lender and Borrower (including reasonable attorneys’ fees and expenses) pursuant
to or in connection with the Loan Documents, except for Claims and/or losses
directly caused by such Indemnified Person’s gross negligence or willful
misconduct (collectively, the “Indemnified Liabilities”).

 

(b)           Borrower hereby further indemnifies, defends and holds each
Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnified Person) in connection
with any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by the
Lender) asserting any right to payment for the transactions contemplated hereby
which may be imposed on, incurred by or asserted against such Indemnified Person
as a result of or in connection with the transactions contemplated hereby and
the use or intended use of the proceeds of the loan proceeds.

 

(c)           To the extent that the undertaking set forth in this Section 12.2
may be unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all such indemnified liabilities incurred or suffered by the
Indemnified Persons or any of them.

 

12.3         Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.4         Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.5         Correction of Loan Documents. The Lender may correct patent errors
and fill in any blanks in this Agreement and the other Loan Documents consistent
with the agreement of the parties.

 

12.6         Integration. This Agreement and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

 

 

 
30

--------------------------------------------------------------------------------

 

 

12.7         Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.8         Survival. All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied. The obligation of Borrower
in Section 12.2 to indemnify the Lender shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.

 

12.9          Confidentiality. In handling any confidential information of
Borrower, the Lender shall exercise the same degree of care that it exercises
for its own proprietary information, but disclosure of information may be made:
(a) to the Lender’s Subsidiaries or Affiliates; (b) to prospective transferees
or purchasers of any interest in the Credit Extensions (provided, however, the
Lender shall use commercially reasonable efforts to obtain such prospective
transferee’s or purchaser’s agreement to the terms of this provision); (c) as
required by Law, regulation, subpoena, or other order; (d) to regulators or as
otherwise required in connection with an examination or audit; (e) as the Lender
considers appropriate in exercising remedies under the Loan Documents; and (f)
to third party service providers of the Lender so long as such service providers
have executed a confidentiality agreement with the Lender with terms no less
restrictive than those contained herein or are otherwise bound by a duty of
confidentiality to Lender. Confidential information does not include information
that either: (i) is in the public domain or in the Lender’s possession when
disclosed to the Lender, or becomes part of the public domain after disclosure
to the Lender; or (ii) is disclosed to the Lender by a third party, if the
Lender does not know that the third party is prohibited from disclosing the
information. The Lender may use confidential information for any purpose,
including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as the Lender does not disclose
Borrower’s identity or the identity of any Person associated with Borrower
unless otherwise expressly permitted by this Agreement. The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.
The agreements provided under this Section 12.9 supersede all prior agreements,
understanding, representations, warranties, and negotiations between the parties
about the subject matter of this Section 12.9.

 

12.10       Right of Set Off. Borrower hereby grants to the Lender, a lien,
security interest and right of set off as security for all Obligations to the
Lender hereunder, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Lender or any entity under the control of
the Lender or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice, the
Lender may set off the same or any part thereof and apply the same to any
liability or obligation of Borrower even though unmatured and regardless of the
adequacy of any other collateral securing the Obligations. ANY AND ALL RIGHTS TO
REQUIRE THE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

 

 
31

--------------------------------------------------------------------------------

 

 

12.11       [Reserved.]

 

12.12       Amendments. No amendment, modification, termination or waiver of any
provision of this Agreement or any other Loan Document, nor approval or consent
thereunder, or any consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by Borrower
and the Lender.

 

12.13       Publicity. Borrower will not directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of the Lender or any of its Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except as required
by applicable Law, subpoena or judicial or similar order, in which case Borrower
shall endeavor to give the Lender prior written notice of such publication or
other disclosure; provided, however, that for the avoidance of doubt, Borrower
may publish the name of the Lender, the existence of the financing arrangements
referenced under this Agreement, the primary purpose and/or structure of those
arrangements, the amount of credit extended under each facility, the title and
role of each party to this Agreement, and the total amount of financing
evidenced hereby and such other information (including copies of the Loan
Documents) necessary to satisfy the reporting requirements under the Securities
Exchange Act of 1934, as amended.

 

12.14       No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

13.           INTENTIONALLY OMITTED

 

14.          DEFINITIONS

 

As used in this Agreement, the following terms have the following meanings:

 

“2011 Agent” has the meaning given to it in the preamble to this Agreement.

 

“2011 Closing Date” has the meaning given it in the preamble of this Agreement.

 

“2011 Lender” has the meaning given to it in the preamble to this Agreement.

 

“2011 Loan Agreement” has the meaning given to it in the preamble to this
Agreement.

 

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to the Lender, in favor of
the Lender executed by such landlord, bailee or warehouseman, as applicable, for
any third party location.

 

“Access Agreement Requirements” has the meaning given it in Section 7.2.

 

 

 
32

--------------------------------------------------------------------------------

 

 

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

 

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

 

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

 

“Agent” means, MIDCAP FUNDING III, LLC, a Delaware limited liability company,
with an office located at 7255 Woodmont Avenue, Suite 200, Bethesda, Maryland
20814, not in its individual capacity, but solely in its capacity as agent on
behalf of and for the benefit of the Senior Lenders, together with its
successors and assigns.

 

“Agreement” has the meaning given it in the preamble of this Agreement.

 

“Amortization Date” means October 1, 2014.

 

“Amortization Payment” means each monthly payment of principal in the amount of
ONE HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED SIXTY-SEVEN AND NO/100THS DOLLARS
($166,667.00), as more fully set forth in the Secured Promissory Note.

 

“Amortization Payment Date” means the 1st day of each calendar month, with the
first Amortization Payment Date being the Amortization Date.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

 

“Approved Drug” has the meaning given it in the definition of “Sale Compound”.

 

“Assignment Agreement” has the meaning given it in Section 12.1.

 

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which the Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower” has the meaning given it in the preamble of this Agreement.

 

 

 
33

--------------------------------------------------------------------------------

 

 

“Borrower’s Books” means all of Borrower’s books and records, including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Resolutions” means, with respect to any Person, those resolutions, in
form and substance satisfactory to Lender, adopted by such Person’s Board of
Directors or other appropriate governing body and delivered by such Person to
the Lender approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, as well as any other approvals as may be
necessary or desired to approve the entering into the Loan Documents or the
consummation of the transactions contemplated thereby or in connection
therewith.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
Bank of America, N.A. is closed for business.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition, (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) certificates of deposit issued
maturing no more than one (1) year after issue, and (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (b) of this
definition. For the avoidance of doubt, the direct purchase by Borrower,
co-borrower, or any subsidiary of Borrower of any Auction Rate Securities, or
purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower, co-borrower, or any
subsidiary of Borrower shall be conclusively determined by the Lender as an
ineligible Cash Equivalent, and any such transaction shall expressly violate
each other provision of this agreement governing Permitted Investments.
Notwithstanding the foregoing, Cash Equivalents does not include, and each
Borrower and Subsidiary is prohibited from purchasing, purchasing participations
in, entering into any type of swap or other equivalent derivative transaction,
or otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long-term nominal maturity for which the interest rate is reset through a
dutch auction and more commonly referred to as an auction rate security.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act) [but other than (i) a trustee or other fiduciary holding
securities under an employee benefit plan of Borrower or (ii) Fredric N.
Eshelman, individually or as beneficial owner and grantor of any trust revocable
by him] is or becomes, or has entered into a contract which upon consummation
shall make such person, a beneficial owner (within the meaning Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
Borrower, representing forty percent (40%) or more of the combined voting power
of Borrower’s then outstanding securities; (b) any Borrower ceases to own,
directly or indirectly, (100%) of the capital stock of any of its Subsidiaries;
or (c) during any period of twelve consecutive calendar months, individuals who
at the beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of not less than two-thirds of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute a majority of the
directors then in office.

 

 

 
34

--------------------------------------------------------------------------------

 

 

“Claims” has the meaning given it in Section 12.2.

 

“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of North
Carolina; provided, however, that to the extent that the Code is used to define
any term herein or in any Loan Document and such term is defined differently in
different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, the
Lender’s Lien on any Collateral is governed by the Uniform Commercial Code in
effect in a jurisdiction other than the State of North Carolina, the term “Code”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of the Lender,
pursuant to this Agreement and the other Loan Documents, including, without
limitation, all of the property described in Exhibit A hereto.

 

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

 

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

 

“Communication” has the meaning given it in Section 10.

 

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit C.

 

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

 

 
35

--------------------------------------------------------------------------------

 

 

“Control Agreement” means any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and the Lender pursuant to
which the Lender obtains control (within the meaning of the Code) for the
benefit of the Lender over such Deposit Account, Securities Account or Commodity
Account.

 

“Credit Extension” means the Term Loan or any other extension of credit by the
Lender for Borrower’s benefit.

 

“DEA” means the Drug Enforcement Administration of the United States of America,
and any successor agency thereof.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” has the meaning given it in Section 2.3(c).

 

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Development Compound” means any therapeutic compound being tested by any
Borrower or any of its Subsidiaries, including without limitation, those drug
compounds set forth on Schedule 5.11, for use in Phase I, Phase II or Phase III
trials; provided, in the event Borrower fails to comply with the obligations
under Section 6.2(d) to give notice to Lender and update Schedule 5.11 with
respect to any new Development Compound, any such improperly undisclosed
Development Compound shall be deemed to be included in this definition.

 

“Development Inventory” means the Borrower’s inventory of Development Compounds.

 

“Dollars,” “dollars” and “$” each means lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary incorporated under the laws of any
State of the United States or the District of Columbia.

 

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

 

“Eluxadoline Submission Event” means the submission to the FDA of a new drug
application for Eluxadoline, which application shall be in form and substance
sufficient to satisfy FDA requirements for a determination of filing by the FDA
pursuant to 21 CFR 314.50 and 21 CFR 314.101(a)(1).

 

 

 
36

--------------------------------------------------------------------------------

 

 

“Effective Date” has the meaning given to it in the preamble to this Agreement.

 

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

 

“European Union” means the European Union and/or the countries that make up the
European Union as of the Effective Date.

 

“Event of Default” has the meaning given it in Section 8.

 

“FDA” means the Food and Drug Administration of the United States of America, or
any successor entity thereto.

 

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the IRC.

 

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

 

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

 

 

 
37

--------------------------------------------------------------------------------

 

 

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” means any present or future guarantor of the Obligations.

 

“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, (d) Contingent
Obligations, (e) equity securities of such Person subject to repurchase or
redemption other than at the sole option of such Person, (f) obligations secured
by a Lien on any asset of such Person, whether or not such obligation is
otherwise an obligation of such Person, (g) “earnouts”, purchase price
adjustments, profit sharing arrangements, deferred purchase money amounts and
similar payment obligations of such Person arising out of purchase and sale
contracts, (h) off-balance sheet liabilities and/or multiemployer plan
liabilities of such Person, and (i) payment obligations arising under bonus,
deferred compensation, incentive compensation or similar arrangements, other
than those arising in the Ordinary Course of Business.

 

“Indemnified Liabilities” has the meaning given it in Section 12.2.

 

“Indemnified Person” has the meaning given it in Section 12.2.

 

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, know-how, operating manuals,
trade secret rights, clinical and non-clinical data, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing.

 

“Interest Payment Date” means the first calendar day of each calendar month.

 

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

 

 

 
38

--------------------------------------------------------------------------------

 

 

“Investment” means any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidances, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Borrower in any particular circumstance.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“Lender’s Expenses” means all documented, out-of-pocket due diligence fees and
expenses and other fees, costs, and expenses (including reasonable attorneys’
fees and expenses) of the Lender for preparing, amending, negotiating,
administering, defending and enforcing this Agreement and the other Loan
Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by the Lender in
connection with the Loan Documents.

 

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of Law or otherwise against any property.

 

“Loan Documents” means, collectively, this Agreement, the Perfection
Certificate, the Pledge Agreement, the Subordination Agreement, the Secured
Promissory Note and any other note, or notes or guaranties executed by Borrower
or any Guarantor in connection with the indebtedness governed by this Agreement,
and any other present or future agreement between Borrower and/or for the
benefit of the Lender in connection with this Agreement, all as amended,
restated, supplemented or otherwise modified.

 

“Loan Party” means Borrower and each Guarantor.

 

“Material Adverse Change” means (a) a material impairment in the perfection or
priority of the Lender’s Lien in the Collateral or in the value of such
Collateral, taken as a whole; (b) a material adverse change in the business,
operations, or condition (financial or otherwise) or prospects of Borrower,
taken as a whole; or (c) a material impairment of the prospect of repayment of
any portion of the Obligations.

 

“Material Intellectual Property” means Borrower’s Intellectual Property and
license agreements that are material to the condition (financial or other),
business or operations of Borrower, as determined by Lender. For purposes
hereof, over the counter software that is commercially available to the public
shall not be deemed “material.”

 

 

 
39

--------------------------------------------------------------------------------

 

 

“Maturity Date” means the earliest of (i) the date on which payment in full of
the Obligations is made, (ii) the date on which the Senior Debt is Paid in Full
(as defined in the Subordination Agreement), and (iii) January 1, 2019.

 

“Nesina” means the product containing the compound alogliptin as the only active
pharmaceutical ingredient, which is used to treat Type 2 diabetes.

 

“Nesina Japan Sales” means the “Japan Net Sales’ as such term is defined in the
Nesina License Agreement as in effect on the Effective Date without giving
effect to any future amendments, restatements, supplements or other
modifications thereto.

 

“Nesina License Agreement” means that certain Agreement dated July 13, 2005
between Takeda San Diego, Inc. (“TSD”), Takeda Pharmaceutical Company Limited
(“TPC”), Development Partners LLC (“DP”) and Pharmaceutical Product Development,
Inc. (“PPD, Inc.”), as amended by that certain Amendment No. 1 to the Agreement,
dated as of October 10, 2005, by and among TSD, TPC, DP and PPD, Inc. Borrower
hereby represents and warrants that, as of the Effective Date, there are no
other amendments, restatements, supplements or other modifications to the Nesina
License Agreement other than as set forth in this definition.

 

“Nesina Royalty Payment” means the sum of all royalty payments owing to Borrower
from Takeda under and pursuant to the Nesina License Agreement as in effect on
the date hereof.

 

“Nesina Transaction Documents” means, collectively, the Nesina License Agreement
and any other agreements entered into in connection therewith, but excluding
ancillary agreements related to research and development, medical affairs,
regulatory activity, investor relations, corporate communications and
commercialization that are entered into in the Ordinary Course of Business and
do not change the economic or license rights associated with the Nesina License
Agreement and other Nesina Transaction Documents.

 

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Lender’s Expenses, and other amounts Borrower owes the
Lender now or later, under this Agreement or the other Loan Documents,
including, without limitation, interest accruing after Insolvency Proceedings
begin (whether or not allowed) and debts, liabilities, or obligations of
Borrower assigned to the Lender, and the performance of Borrower’s duties under
the Loan Documents.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

 

 
40

--------------------------------------------------------------------------------

 

 

“Operating Documents” means, for any Person, (a) such Person’s formation
documents, as certified with the Secretary of State of such Person’s state of
formation on a date that is no earlier than 30 days prior to the Effective Date,
(b)(i) if such Person is a corporation, its bylaws in current form, (ii) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), or (iii) if such Person is a partnership, its
partnership agreement (or similar agreement), and (c) any other organizational
documents of Borrower, in each case for clauses (a) through (c), together with
all current amendments or modifications thereto and corporate, company, partner,
member or shareholder resolutions associated therewith.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Loan Party, the ordinary course of business of such Loan Party, as conducted by
such Loan Party in accordance with past practices.

 

“Perfection Certificate” has the meaning given it in Section 5.1.

 

“Permits” means licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, marketing
authorizations, other authorizations, registrations, permits, consents and
approvals required in connection with the conduct of Borrower’s or any
Subsidiary’s business or to comply with any applicable Laws, including, without
limitation, drug listings and drug establishment registrations under 21 U.S.C.
Section 510, registrations issued by DEA under 21 U.S.C. Section 823 (if
applicable to any Product), and those issued by State governments for the
conduct of Borrower’s or any Subsidiary’s business.

 

“Permitted Indebtedness” means:

 

(a)           Borrower’s Indebtedness to the Lender under this Agreement and the
other Loan Documents;

 

(b)           Indebtedness existing on the Effective Date and described on
Schedule 7.4;

 

(c)           unsecured Indebtedness to trade creditors incurred in the Ordinary
Course of Business;

 

(d)           Indebtedness secured by Permitted Liens;

 

(e)           the Senior Debt in an original, maximum principal amount not to
exceed Fifty Million and No/100 Dollars ($50,000,000.00); and

 

(f)            extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (d) above,
provided, however, that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

 

“Permitted Investments” means:

 

(a)           Investments existing on the Effective Date and described on
Schedule 7.7;

 

 

 
41

--------------------------------------------------------------------------------

 

 

(b)           Investments consisting of Cash Equivalents; and

 

(c)           Investments in Domestic Subsidiaries that exist as of the
Effective Date or that are formed and have satisfied the Joinder Requirements in
accordance with Section 6.10.

 

“Permitted IP Dispositions” has the meaning given it in Section 7.1.

 

“Permitted Liens” means:

 

(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided, however, that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended , and the Treasury Regulations adopted thereunder;

 

(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

 

(d)           statutory Liens securing claims or demands of materialmen,
mechanics, carriers, warehousemen, landlords and other Persons imposed without
action of such parties, provided, however, that they have no priority over any
of the Lender’s Lien and the aggregate amount of such Liens does not any time
exceed [*]8 Dollars ($[*]);

 

(e)           leases or subleases of real property granted in the Ordinary
Course of Business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
Ordinary Course of Business, if the leases, subleases, licenses and sublicenses
do not prohibit granting the Lender a security interest;

 

(f)            banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred made in the Ordinary Course of Business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions to secure payment of fees and similar costs and expenses subject to
Borrower’s compliance with Section 6.6(b) hereof;

 

(g)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the Ordinary Course of Business (other than Liens imposed by ERISA);

 

(h)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.5 or 8.7;

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

 
42

--------------------------------------------------------------------------------

 

 

(i)            easements, reservations, rights-of-way, restrictions, minor
defects or irregularities in title and similar charges or encumbrances affecting
real property not constituting a Material Adverse Change;

 

(j)            non-exclusive licenses of Intellectual Property granted to third
parties in the Ordinary Course of Business and/or Permitted IP Dispositions;

 

(k)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) and (c) above, but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness may not increase; and

 

(l)            Liens in the Collateral in favor of the Senior Lenders pursuant
to the Senior Debt Documents.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“PPD” means PPD Development, LP, a Texas limited partnership.

 

“Products” means the Development Compounds and/or Sale Compounds.

 

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

 

“Required Permit” means a Permit (a) issued or required under Laws applicable to
the business of Borrower or any of its Subsidiaries or necessary in the
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries or any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing of any
Development Compound or the manufacture, marketing or sale of any Sale Compound
by any applicable Borrower(s) as such activities are being conducted by such
Borrower with respect to such Product at such time), and (b) issued by any
Person from which Borrower or any of their Subsidiaries have received an
accreditation.

 

“Requirement of Law” means as to any Person, the organizational or governing
documents of such Person, and any Law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means any of the Chairman, President, Chief Medical
Officer or Chief Financial Officer of Borrower, but excludes any such
position(s) while being held by any principal of the Lender.

 

 

 
43

--------------------------------------------------------------------------------

 

 

“Restatement Lender” has the meaning given to it in the preamble to this
Agreement.

 

“Restatement Loan Agreement” has the meaning given to it in the preamble to this
Agreement.

 

“Sale Compound” means any therapeutic compound approved for marketing (“Approved
Drug”) that is manufactured, marketed or sold by any Borrower or any of its
Subsidiaries, it being acknowledged and understood that as of the Effective
Date, neither Borrower nor any of its Subsidiaries manufactures and sells
Approved Drugs; provided, in the event Borrower or its Subsidiaries engages in
the manufacture or sale of Approved Drugs subsequent to the Effective Date and
Borrower fails to comply with the obligations under Section 6.2(d) to give
notice to the Lender and update Schedule 5.11 prior to manufacturing or selling
any new Approved Drug, any such improperly undisclosed Approved Drug shall be
deemed to be included in this definition.

 

“Sale Inventory” means the inventory of Sale Compounds manufactured and held for
sale by any Borrower or any of its Subsidiaries, including without limitation
such inventory of Sale Compounds as is temporarily out of Borrower’s custody or
possession or in transit and including any returned Sale Compounds inventory.

 

“Second Restatement Loan Agreement” has the meaning given to it in the preamble
to this Agreement.

 

“Secretary’s Certificate” means, with respect to any Person, a certificate, in
form and substance satisfactory to the Lender, executed by such Person’s
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the Borrower Resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Loan Documents to which it is a party, (c)
the name(s) of the Person(s) authorized to execute the Loan Documents on behalf
of such Person, together with a sample of the true signature(s) of such
Person(s), and (d) that the Lender may conclusively rely on such certificate
unless and until such Person shall have delivered to the Lender a further
certificate canceling or amending such prior certificate.

 

“Secured Promissory Note” has the meaning given it in Section 2.7.

 

“Secured Promissory Note Record” means a record maintained by the Lender with
respect to the outstanding Obligations and credits made thereto.

 

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

 

“Senior Debt” means the indebtedness incurred by Borrower which is (i) owed to
Senior Lenders pursuant to the Senior Debt Documents and (ii) senior to all of
Borrower’s Obligations to the Lender, pursuant to and to the extent provided in
the Subordination Agreement.

 

 

 
44

--------------------------------------------------------------------------------

 

 

“Senior Debt Documents” means the Second Restatement Loan Agreement, together
with the Perfection Certificate, the Pledge Agreement, the Subordination
Agreement, the Fee Letter, the Global Reaffirmation Agreement, the Second Global
Reaffirmation Agreement and the Secured Promissory Notes (as such foregoing
terms are defined in the Second Restatement Loan Agreement) and any other note,
or notes or guaranties executed by Borrower or any guarantor in connection with
the Senior Debt governed by the Second Restatement Loan Agreement, and any other
present or future agreement between Borrower and/or for the benefit of the
Senior Lenders in connection with the Second Restatement Loan Agreement.

 

“Senior Lenders” mean the Persons identified on Schedule 1 hereto, and each
assignee thereof or successor in interest thereto.

 

“Subject Intellectual Property” has the meaning given it in Section 5.2(d).

 

“Subordination Agreement” has the meaning given to it in the preamble to this
Agreement.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.

 

“Takeda” means, either individually or collectively as the context may require,
Takeda San Diego, Inc., a Delaware corporation and Takeda Pharmaceutical Company
Limited, a company organized and existing under the laws of Japan.

 

“Term Loan” has the meaning given it in Section 2.2(a).

 

“Transfer” has the meaning given it in Section 7.1.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 

 
45

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 



 

BORROWER:

 

 

 

 

 

 

FURIEX PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Marshall Woodworth

(SEAL)

 

Name:  

Marshall Woodworth  

 

 

Title:

Chief Financial Officer  

 



 

 



 

APBI HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Marshall Woodworth

(SEAL)

 

Name:  

Marshall Woodworth  

 

 

Title:

Chief Financial Officer  

 



 

 



 

DEVELOPMENT PARTNERS, LLC

 

 

 

 

 

 

By:

/s/ Marshall Woodworth

(SEAL)

 

Name:  

Marshall Woodworth  

 

 

Title:

Chief Financial Officer  

 



 

 



 

GENUPRO, INC.

 

 

 

 

 

 

By:

/s/ Marshall Woodworth

(SEAL)

 

Name:  

Marshall Woodworth  

 

 

Title:

Chief Financial Officer  

 



 

 

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 

 
 

--------------------------------------------------------------------------------

 

 



 

LENDER:

         

FREDRIC NEVILLE ESHELMAN REVOCABLE TRUST u/a dated July 13, 1988,

as amended and/or restated

 

 

   

 

 

 

 

 

By:

/s/ Fredric Neville Eshelman

(SEAL)

 

Name:  

Fredric Neville Eshelman

 

 

Title:

Trustee

 



 

 

 
46

--------------------------------------------------------------------------------

 

 

 

 

EXHIBITS AND SCHEDULES

 

EXHIBITS 

 

Exhibit A     Collateral

Exhibit C     Compliance Certificate

 

 

SCHEDULES

 

Schedule 1  Senior Lenders

Schedule 5.1

Organizational Information

Schedule 5.2

Collateral Disclosures

Schedule 5.3

Litigation

Schedule 5.11

Products and Required Permits

Schedule 7.4

Indebtedness

Schedule 7.7

Investments

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

COLLATERAL

 

 

The Collateral consists of all assets of Borrower, including all of Borrower’s
right, title and interest in and to the following personal property:

 

(a)     all goods, Accounts (including health-care insurance receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, investment accounts,
commodity accounts and other Collateral Accounts, all certificates of deposit,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

 

(b)     all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral shall not include any Intellectual
Property of any Loan Party, whether now owned or hereafter acquired, except to
the extent that it is necessary under applicable law to have a Lien and security
interest in any such Intellectual Property in order to have a perfected Lien and
security interest in and to IP Proceeds (defined below), and for the avoidance
of any doubt, the Collateral shall include, and the Lender shall have a Lien and
security interest in, (i) all IP Proceeds, and (ii) all payments with respect to
IP Proceeds that are received after the commencement of a bankruptcy or
insolvency proceeding.  The term “IP Proceeds” means, collectively, all cash,
Accounts, license and royalty fees, claims, products, awards, judgments,
insurance claims, and other revenues, proceeds or income, arising out of,
derived from or relating to any Intellectual Property of any Loan Party, and any
claims for damage by way of any past, present or future infringement of any
Intellectual Property of any Loan Party (including, without limitation), all
cash, royalty fees, other proceeds, Accounts and General Intangibles that
consist of rights of payment to or on behalf of a Loan Party and the proceeds
from the sale, licensing or other disposition of all or any part of, or rights
in, any Intellectual Property by or on behalf of a Loan Party).

 

The Lender further acknowledges that the Collateral shall not include more than
65% of the voting securities of any Subsidiary that is not organized under the
laws of the United States or any of its states if such pledge would cause a
material increase in the Borrower’s federal income tax liability.

 

Pursuant to the terms of a certain negative pledge arrangement with the Lender,
Borrower has agreed not to encumber any of its Intellectual Property without the
Lender’s prior written consent.

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 

COMPLIANCE CERTIFICATE

 

 

TO:          _______________________________, as Lender

FROM:    __________________________________

DATE:     ________________, 201__

 

The undersigned authorized officer of __________________________________________
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement, dated September [__], 2013, between Borrower and the Lender
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”):

 

(1)           Borrower is in complete compliance with all required covenants for
the month ending _______________, 201__, except as noted below;

 

(2)           there are no Events of Default;

 

(3)           all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(4)           Borrower, and each of its Subsidiaries, has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.8 of
the Agreement; and

 

(5)           no Liens have been levied or claims made against Borrower or any
of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to the Lender.

 

Attached are the required documents supporting the certifications set forth in
this Compliance Certificate. The undersigned certifies, in his/her capacity as
an officer of the Borrower, that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

Monthly Financial Statements

Monthly within 45 days

Yes No

Audited Financial Statements

Annually within 150 days after FYE

Yes No

Board Approved Projections

Annually within 90 days after FYE

Yes No

Compliance Certificate

Monthly within 45 days

Yes No

 

 

 

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 



[NAME OF BORROWER]

 

LENDER USE ONLY

 

 

 

 

 

 

 

 

 

 

Received by:

 

 

By:

 

 

authorized signer  

 

Name:

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

authorized signer  

 

 

 

Date:

 

 

 

 

 

Compliance Status:        Yes         No  

 

 

 

 

 

 

 

 



 
 

--------------------------------------------------------------------------------

 

  

SCHEDULE 1

 

SENIOR LENDERS

 

 

MidCap Funding III, LLC

MidCap Funding V, LLC

Silicon Valley Bank

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.1

 

ORGANIZATIONAL INFORMATION

 

 

 

Legal Name of Borrower

Type of Legal Entity

State of Organization

Organizational Identification Number

Tax Identification Number

Principal Place of Business

Furiex Pharmaceuticals, Inc

Corporation

Delaware

4744208

27-1197863

3900 Paramount Parkway, Suite 150

Morrisville, NC 27560

APBI Holdings, LLC

Limited Liability Company

North Carolina

0703248

N/A

3900 Paramount Parkway, Suite 150

Morrisville, NC 27560

Development Partners, LLC

Limited Liability Company

Delaware

3728473

20-0417496

3900 Paramount Parkway, Suite 150

Morrisville, NC 27560

GenuPro, Inc

Corporation

North Carolina

0459382

56-2085866

3900 Paramount Parkway, Suite 150

Morrisville, NC 27560

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.2(a)

 

COLLATERAL ACCOUNTS

 

Furiex Pharmaceuticals, Inc. maintains the following Deposit Accounts and
Securities Accounts:

 



Bank Name

Account Number

Branch Address

Merrill Lynch/Funds For Institutions

[*]9

Raleigh, NC

Merrill Lynch

[*]

Raleigh, NC

Silicon Valley Bank

[*]

Santa Clara, CA

Silicon Valley Bank

[*]

Santa Clara CA

Silicon Valley Bank

[*]

Santa Clara CA

Silicon Valley Bank

[*]

Santa Clara CA

Silicon Valley Bank

[*]

Santa Clara CA

SVB Securities

[*]

Santa Clara CA



 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.2(d)

 

INTELLECTUAL PROPERTY

 

 



[APPLIES TO ALL Intellectual Property and License Agreements]

 

Borrower

Name / Identifier of IP or License

Type of IP (e.g.,

patent, TM, ©, mask

work) or License

Agreement

Expiration Date

(if a License, expiration of

License and Licensed Property)

Furiex Pharmaceuticals, Inc.

Furiex website

Copyright

None

Furiex Pharmaceuticals, Inc.

FURIEX Reg. No. 813,150 (Canada)

Trademark

Renewal due 4/6/2020

Furiex Pharmaceuticals, Inc.

FURIEX App. No. 1039106 (China)

Trademark

Renewal due 5/12/2013

Furiex Pharmaceuticals, Inc.

FURIEX Reg. No. 009006024 (CTM)

Trademark

Renewal due 4/6/2020

Furiex Pharmaceuticals, Inc.

FURIEX and Design App. No. 009006164 (CTM)

Trademark

Renewal due 4/6/2020

Furiex Pharmaceuticals, Inc.

FURIEX Reg No. 301609083 (HK)

Trademark

Renewal due 5/9/2020

Furiex Pharmaceuticals, Inc.

FURIEX App. No. 2001938 (India)

Trademark

N/A

Furiex Pharmaceuticals, Inc.

FURIEX Reg. No. 1039106 (Japan)

Trademark

Renewal due 4/6/2020

Furiex Pharmaceuticals, Inc.

FURIEX App. No. 1088170 (Mexico)

Trademark

N/A

Furiex Pharmaceuticals, Inc.

FURIEX App. No. 1039106 (Norway)

Trademark

N/A

Furiex Pharmaceuticals, Inc.

FURIEX App. No. 1039106 (Russian Fed)

Trademark

Renewal due 5/12/2013



 

 

 


--------------------------------------------------------------------------------

 

 

 



[APPLIES TO ALL Intellectual Property and License Agreements]

 

Borrower

Name / Identifier of IP or License

Type of IP (e.g.,

patent, TM, ©, mask

work) or License

Agreement

Expiration Date

(if a License, expiration of

License and Licensed Property)

Furiex Pharmaceuticals, Inc.

FURIEX Reg. No. 1039106 (Switzerland)

Trademark

Renewal due 5/12/2020

Furiex Pharmaceuticals, Inc.

FURIEX Reg. No. 01450576 (Taiwan)

Trademark

Renewal due 11/23/2020

Furiex Pharmaceuticals, Inc.

FURIEX Reg. No. 3,881,579 (US)

Trademark

Renewal due 11/23/2020

Furiex Pharmaceuticals, Inc.

FURIEX and Design Reg. No. 3,881,578 (US)

Trademark

Renewal due 11/23/2020

Furiex Pharmaceuticals, Inc.

FURIEX Reg. No. 1039106 (WIPO)

Trademark

Renewal due 5/12/2020

Genupro, Inc.

Reg No. 4949950 (Japan)

PRILIGY in Japanese Characters 1

Renewal due 5/12/2016

Genupro, Inc.

Reg No. 4858569 (Japan)

PRILIGY

Renewal due 4/22/2015

Genupro, Inc.

Reg No. 4910950 (Japan)

PRILIGY in Japanese Characters 2

Renewal due 12/2/2015

Genupro, Inc.

Reg No. 4958979 (Japan)

PRILIGY LOGO

Renewal due 6/9/2016

Furiex Pharmaceuticals, Inc.

Reg No. 4067692 (US)

PRILIGY

Renewal due 12/6/2021



 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

 



[APPLIES TO ALL Intellectual Property and License Agreements]

 

Borrower

Name / Identifier of IP or License

Type of IP (e.g.,

patent, TM, ©, mask

work) or License

Agreement

Expiration Date

(if a License, expiration of

License and Licensed Property)

Furiex Pharmaceuticals, Inc.

MuDelta Development and License Agreement with Janssen Pharmaceutica, N.V.

License Agreement

Expires on a Product-by-Product

and country-by-country basis

until the date no further payment

obligations of Payor to Payee

relating to a Product are due. At

such time, all licenses granted to

the Party Commercializing such

Products under the Agreement in

such country shall survive, but

shall be non-exclusive, fully paid-

up, and royalty-free.

Furiex Pharmaceuticals, Inc.

TOPO Development and License Agreement with Janssen Pharmaceutica, N.V.

License Agreement

Expires on a Product-by-Product

and country-by-country basis

until the date no further payment

obligations of Payor to Payee

relating to a Product are due. At

such time, all licenses granted to

the Party Commercializing such

Products under the Agreement in

such country shall survive, but

shall be non-exclusive, fully paid-

up, and royalty-free.

Furiex Pharmaceuticals, Inc.

License Agreement to Use EQ-5D-3L with Stichting EUROQOL Group

License Agreement

March 15, 2013





 

 

 


--------------------------------------------------------------------------------

 

 



[APPLIES TO ALL Intellectual Property and License Agreements]

 

Borrower

Name / Identifier of IP or License

Type of IP (e.g.,

patent, TM, ©, mask

work) or License

Agreement

Expiration Date

(if a License, expiration of

License and Licensed Property)

Genupro, Inc.

License Agreement to Use Priligy Know-How of Alza Corp. and Janssen
Pharmaceutica NV

License and Asset Transfer Agreement

Perpetual license with no obligation to pay royalties or milestones. Exclusive
license to make, use and sell Priligy and other dapoxetine-containing products.
Non-exclusive license to make, use and sell dapoxetine-derivative products.





 

 

 


--------------------------------------------------------------------------------

 

 

 

 



Name and Address of

 Licensor

Name and Date of License Agreement

Exclusive License?

(Yes/No)

Restrictions to grant a lien, assign or

sublicense?

(Yes/No)

Janssen Pharmaceutica, N.V.

Turnhoutseweg 30

2340 Beerse

Belgium

MuDelta Development and License Agreement

November 16, 2009

Yes

Yes

Janssen Pharmaceutica, N.V.

Turnhoutseweg 30

2340 Beerse

Belgium

TOPO Development and License Agreement

November 16, 2009

Yes

Yes

Alza Corp.

700 Eubanks Drive

Vacaville, CA 95688; and Janssen Pharmaceutica NV

Turnhoutseweg 30

2340 Beerse

Belgium

License and Asset Transfer Agreement

July 30, 2012

Yes (to use licensed IP for certain uses)

Yes

GenuPro, Inc.

3900 Paramount Parkway

Suite 150

Morrisville, NC 27560

Berlin Chemie (Menarini Group)

Glienicker Weg 125

12489 Berlin

Germany

Priligy License Agreement

July 30, 2012

Yes

Yes

Xiamen Fuman Pharmaceuticals Co., Ltd

No. 55 Jintingbei Road

Jimei District

Xiamen

Patent License Contract

February 23, 2012

No

Yes

GenuPro, Inc.

3900 Paramount Parkway

Suite 150

Morrisville, NC 27560; and

Eli Lilly & Company

Lilly Corporate Center

Indianapolis, Indiana 46285

Termination and License Agreement

December 18, 2003

Yes

Yes

 



 

 

 


--------------------------------------------------------------------------------

 

 

 

 



Name and Address of

 Licensor

Name and Date of License Agreement

Exclusive License?

(Yes/No)

Restrictions to grant a lien, assign or

sublicense?

(Yes/No)

Stichting EUROQOL Group

3311 CR Dordrecht

Netherlands

License Agreement to Use EQ-5D-3L

March 15, 2010

No

Yes

Mapi Research Trust

License Agreement to Use IBS-QOL Questionnaire

No

Yes

MultiHealth Systems, Inc.

License Agreement to Use POMS Questionnaire

No

Yes

David Sheehan

License Agreement to Use Sheehan Disability Scale

No

Yes



 

 

 


--------------------------------------------------------------------------------

 

 

 

EXHIBIT 5.2(d)

 

PATENTS

 

[Updated September 13, 2013]

 

 



CO

Patent Number

Serial No.

Issue Date Title Estimated Expiration Date



Patents Owned by APBI Holdings, LLC

 

Chile

 

1333/2004

5/31/2004

 

 

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

N/A

Japan

3,194,734

259000/2000

8/29/00

6/1/01

Methods of Using Rapid-Onset Serotonin Reuptake Inhibitors for Treating Sexual
Dysfunction

[*]

Malaysia

125490-A

PI 20003983

8/29/00

8/30/06

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

Australia

762934

68911/00

8/22/00

10/30/03

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

Bulgaria

BG65677

106.461

8/22/00

8/26/2009

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

Brazil

 

PI0014166-6

8/22/00

 

 

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction10

N/A

Brazil

 

PI0017554-4

8/22/00

 

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction11

N/A

Canada

2,383,785

2,383,785

8/22/00

2/17/09

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

China

ZL 00815313.2

(announcement no. CN 1222283)

00815313.2

8/22/00

10/12/2005

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

Costa

Rica

 

6602

8/22/00

 

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

N/A



 



 

 

  [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 



CO

Patent Number

Serial No.

Issue Date Title Estimated Expiration Date

Czech

Rep

299 712

PV2002-784

8/22/00

9/18/08

Use of Dapoxetine for Management of Sexual Dysfunction by Administering on an
As-Needed Basis12

[*]

Armenia

Azerbaijan

Belarus

Kazakhstan

Kyrgyzstan

Moldova

Russia

Tajikistan

Turkmenistan

004101

200200324

8/22/00

12/25/03

Use of a Rapid-Onset Serotonin Reuptake Inhibitors for Treating Sexual
Dysfunction

[*]

Estonia

05315

P200200107

8/22/00

9/7/10

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

EPO

Albania

Austria

Belgium

Switzerland

Cyprus

Germany

Denmark

Spain

Finland

France

Greece

Ireland

Italy

Lithuania

Luxembourg

Latvia

Monaco

Macedonia

Netherlands

Portugal

Romania

Sweden

Slovenia

UK

1225881

 

German Patent No. 60026146.8-08

00957264.5

8/22/00

2/22/06

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

 

[*]

Austria

Germany

Spain

Finland

Italy

Netherlands

Portugal

Sweden

 



 

 

  [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 



CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Austria

1225881

SZ 22/2009

7/10/09

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

Denmark

1225881

CA 2012 00020

May 15, 2012

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

Estonia

1225881

00063

August 31, 2012

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

Finland

1225881

C20090019 7/10/09

SPC Cert No. 252

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

France

1225881

12C0052

August 29, 2012

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

Germany

1225881

12 2009 000 036.2

7/14/09

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

Italy

1225881

9/22/09

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

Latvia

1225881

P2570/SPC

October 9 2012

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

Luxembourg

1225881

92204

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

Netherlands

1225881

300533

July 14, 2012

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction13

[*]

Portugal

1225881

20091000062783

6/30/09

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

Slovenia

1225881

C201240022

October 15, 2012

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

Spain

1225881

C200900036

9/18/09

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

Sweden

1225881

587735

7/6/09

 

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

EPO divisional

1671628

German Patent No. 60047584.4

06002333.0

8/22/00

10/2/12

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

Hong Kong

HK1047545

02109124.8

8/22/00

9/22/06

The Use of Dapoxetine, A Rapid-Onset Selective Serotonin Reuptake Inhibitor, For
Treating Sexual Dysfunction

[*]

Hong Kong

HK1091418

06113173.6

8/22/00

3/8/13

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

Hong Kong

 

08105295.3

8/22/00

 

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

N/A





 

 

  [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 



 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Philippines

1-2000-002326

1-2000-002326

10/17/01

8/6/07

The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake Inhibitor, for
Treating Sexual Dysfunction

[*]

Hungary

229 150

P02 02687

8/22/00

8/5/13

Methods of Using Rapid-Onset Serotonin Reuptake Inhibitors for Treating Sexual
Dysfunction

N/A

Indonesia

ID 0 018 894

W-00 2002 00522

8/22/00

2/27/07

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

Israel

148159

148159

8/22/00

2/19/10

Use of dapoxetine or a pharmaceutically acceptable salt thereof for the
manufacture of a medicament for the treatment or management of sexual
dysfunction

[*]

S. Korea

719977

10-2002-7002870

8/22/00

5/14/07

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

S. Korea

719977

10-2009-0092209

9/29/09

 

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

Mexico

236520

PA/A/2002/001811

8/22/00

5/4/06

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

Norway

330562

20021035

8/22/00

5/16/11

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

New Zealand

517038

517038

8/22/00

8/7/03

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

Poland

211402

P-364924

8/22/00

11/24/11

Methods of Using Rapid-Onset Serotonin Reuptake Inhibitors for Treating Sexual
Dysfunction14

[*]

Singapore

87218

200200910-8

8/22/00

5/31/05

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

Ukraine

75580

2002031755

8/22/00

5/15/06

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

US

7,718,705

10/049,427

5/6/2002

5/18/10

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

US

 

10/996,757

11/24/04

 

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

N/A

South Africa

2002/1407

8/22/00

7/30/03

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

[*]

Taiwan

I312678

089117155

8/25/00

8/1/2009

Pharmaceutical Composition Comprising Dapoxetine for Treating Sexual Dysfunction

[*]

Taiwan

I367751

098145182

7/11/12

Pharmaceutical Composition Comprising Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

[*]

Venezuela

 

2000-001911

8/29/00

 

Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

N/A





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date Patents
Owned by Furiex Pharmaceuticals, Inc.

US

7,994,206

12/168,331

07/07/2008

 8/9/2011

 Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

[*]

Australia

1516

2008275270

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Brazil

 

PI0813632-7

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Canada

 

2695126

07/07/2008

 

 Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

China

 

20080024059.7

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Colombia

 

10-000935

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Costa Rica

 

N/A

07/07/2008

 

 Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Eurasia

 

201070116

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Ecuador

 

10-9863

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Egypt

 

33/2010

07/07/2008

 

 Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

EP

 

08781434.9

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Hong Kong

 

10107932.4

08/19/2010

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A





 

 

 [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 



CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Indonesia

 

W00201000054

07/07/2008

 

 Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Israel

 

203081

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

India

 

58/KOLNP/2010

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Japan

 

516175/10

07/07/2008

 

 Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

South Korea

 

10-2010-7002535

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Mexico

 

MX/A/2010/000323

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Malaysia

 

PI2010000053

07/07/2008

 

 Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Nicaragua

 

2010/0001

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Norway

 

08781434.9

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

New Zealand

 

582420

07/07/2008

 

 Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Philippines

 

10-2010-500060

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Singapore

 

201000095-8

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

Singapore

 

201208093.3

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A





 

 

 


--------------------------------------------------------------------------------

 

 

 



CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Ukraine

 

201001286

07/07/2008

 

 Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

United States

7,994,206

12/168,331

07/07/2008

8/9/2011

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

[*]

Vietnam

 

1-2009-02869

07/07/2008

 

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

United States

 

13/175,342

07/07/2008

 

 Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

N/A

South Africa

2010/0921

2010/0921

07/07/2008

4/28/2011

Novel crystals and process of making
5-({[2-amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1h-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic
acid

[*]

Patents Licensed to Furiex

Albania

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Albania

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Armenia

 200702039

02/Feb/2006

30/Jun/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Argentina

 

P040103422

09/22/2004

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Argentina

 

P060101080

03/20/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Austria

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Austria

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Australia

2004278320

09/09/2004

07/Oct/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Australia

 

2006227984

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Azerbaijan

 200702039

02/Feb/2006

30/Jun/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Bosnia-Herz

17

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Belgium

 

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Belgium

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A





 

 

  [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 



CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Bulgaria

 

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Bulgaria

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Brazil

 

PI0414573-9

09/09/2004

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Brazil

 

PI0609426-0

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Belarus

 200702039

02/Feb/2006

30/Jun/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Canada

 

2539349

09/09/2004

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Canada

 

2602140

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Switz

 

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Switz

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Chile

43.639

2394/04

09/20/2004

08/11/2008

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

PRC

200480033788.0

200480033788.0

09/09/2004

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

PRC

200680017405.X18

200680017405.X

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Colombia

07099564

07099564

02/02/2006

02/28/2013

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Costa Rica

 

9458

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Cyprus

 

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Cyprus

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Czech Rep

 

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Czech Rep

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Germany

602004019555.3

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Germany

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A





 

 

  [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Denmark

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Denmark

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Eurasia

200702039

02/02/2006

12/30/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Ecuador

 

07-7768

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Estonia

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Estonia

19

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

EPO

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

EPO

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Spain

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Spain

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Finland

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Finland

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

France

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

France

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

UK

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

UK

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Greece

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Greece

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Croatia

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Hungary

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 



CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Hungary

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Indonesia

 

WO0200600776

09/09/2004

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Indonesia

W00200703068

W00200703068

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Ireland

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Ireland

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Israel

 

174397

09/09/2004

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Israel

 

186041

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

India

675/KOLNP/06

09/09/2004

10/Sep/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

India

 

4032/KOLNP/07

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Iceland

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Italy

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Italy

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Japan

 

526944/06

09/09/2004

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Japan

497768420

502985/08

02/02/2006

18/Jul/2012

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Kirghizistan

 200702039

02/Feb/2006

30/Jun/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

S Korea

10-2006-7007817

10-2006-7007817

09/09/2004

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

S Korea

 

10-2007-7024070

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Kazakhstan

 200702039

02/Feb/2006

30/Jun/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Sri Lanka

 

PCT/US2006/003657

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Lithuania

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Lithuania

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Luxembourg

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Luxembourg

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Latvia

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Latvia

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Monaco

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Monaco

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Moldova

 20070203921

02/Feb/2006

30/Jun/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Macedonia

04783671.3

P/EP-2009/70

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Macedonia

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Malta

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Mexico

264642

PA/A/2006/003186

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Mexico

 

MX/A/2007/011774

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Malaysia

 

PI20043865

09/21/2004

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Malaysia

 

PI20061247

03/21/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Nicaragua

 

2007/0243

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Netherlands

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Netherlands

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Norway

 

20075385

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

New Zealand

545970

09/09/2004

10/Sep/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

New Zealand

561651

561651

02/02/2006

01/09/12

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Philippines

1-2007-502041

1-2007-502041

02/02/2006

20/Dec/2011

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Poland

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Poland

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Portugal

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Portugal

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Romania

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Romania

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Russia

 200702039

02/Feb/2006

30/Jun/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Russia

 

2350615

2006109004

09/09/2004

03/27/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Sweden

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Sweden

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Singapore

200708487-4

02/02/2006

31/Aug/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Slovenia

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Slovak Rep

1675852

04783671.3

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Slovak Rep

22

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Tadjikistan

 200702039

02/Feb/2006

30/Jun/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Turkmenistan

200702039

02/Feb/2006

30/Jun/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Turkey

1675852

09/09/2004

02/18/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Turkey

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Taiwan

I312678

93128488

09/21/2004

8/1/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Taiwan

 

95109374

03/20/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Ukraine

A200710571

a200710571

02/02/2006

03/10/2011

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 



CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

US

 

7179805

10/937238

09/09/2004

02/20/2007

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

US

 

7732612

11/084987

03/21/2005

08/Jun/2010

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

Vietnam

 

1-2007-01885

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

PCT

 

PCT/US2004/029523

09/09/2004

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

PCT

 

PCT/US2006/003657

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

N/A

Serbia/Montenegro

 

06720136.8

02/02/2006

 

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

 

SA

2006/03223

09/09/2004

09/26/2007

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

SA

2007/08868

02/02/2006

01/28/2009

7-aminoakylidenyl-heterocyclic quinolones and napthyridones

[*]

US

7902227

12/180641

07/28/2008

08/Mar/2011

C-7 Isoxazolinyl Quinolone / Naphthyridine Derivatives Useful as Antibacterial
Agents

[*]

Australia

2009233679

2009233679

11/05/2009

9/8/2011

 Compounds as Opioid Receptor Modulators

[*]

Australia

2011202364B

2011202364

5/20/2011

01/03/2013

 Compounds as Opioid Receptor Modulators

[*]

Australia

23

2012268813

12/20/2012

 

Compounds as Opioid Receptor Modulators

N/A

AUSTRIA

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

AUSTRIA

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

BELGIUM

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

BELGIUM

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

BULGARIA

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

BULGARIA

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

Brazil

 

PI0309708-0

04/17/2003

 

 Compounds as Opioid Receptor Modulators

N/A

Canada

2483662

2483662

04/17/2003

 

 Compounds as Opioid Receptor Modulators

[*]

Canada

 

2753371

 

 Compounds as Opioid Receptor Modulators

N/A

PRC

ZL03815199.5

200810086599

04/17/2003

 10/6/2012

Compounds as Opioid Receptor Modulators

[*]

PRC

ZL200580014571X

3815200

04/17/2003

 9/26/2012

 Compounds as Opioid Receptor Modulators

[*]

Colombia

4120039

4120039

04/17/2003

 

 Compounds as Opioid Receptor Modulators

[*]





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Colombia

04120039A

04120039A

2/13/2009

6/25/2010

Compounds as Opioid Receptor Modulators

[*]

Colombia

04120039B

04120039B

2/13/2009

8/28/2010

 Compounds as Opioid Receptor Modulators

[*]

CYPRUS

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

CYPRUS

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

CZECH REPUBLIC

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

CZECH REPUBLIC

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

GERMANY

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

GERMANY

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

DENMARK

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]24

DENMARK

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

EPO

1499313

3719806

04/17/2003

 07/07/2011

 Compounds as Opioid Receptor Modulators

[*]

EPO

 

10180687.5

4/17/2003

 

Compounds as Opioid Receptor Modulators

N/A

Estonia

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

Estonia

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

Hong Kong

 

11107444.4

7/18/2011

 

Compounds as Opioid Receptor Modulators

N/A

HUNGARY

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

HUNGARY

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

FINLAND

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

FINLAND

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

FRANCE

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

FRANCE

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

GREECE

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

GREECE

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

Croatia

 

P20041014

04/17/2003

 

Compounds as Opioid Receptor Modulators

N/A

Indonesia

 

W00200703271

04/17/2003

 

 Compounds as Opioid Receptor Modulators

N/A

Indonesia

P0028365

W00200402406

04/17/2003

 05/26/2011

 Compounds as Opioid Receptor Modulators

[*]

IRELAND

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

IRELAND

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A







 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Israel

 

197642

04/17/2003

 

 Compounds as Opioid Receptor Modulators

N/A

Israel

164910

164910

04/17/2003

 11/1/2011

Compounds as Opioid Receptor Modulators

[*]

India

 

4156/KOLNP/2012

12/28/2012

 

 Compounds as Opioid Receptor Modulators

N/A

India

 

853/KOLNP/08

04/17/2003

 

 Compounds as Opioid Receptor Modulators

N/A

India

222148

1727/KOLNP/04

04/17/2003

 07/23/2008

 Compounds as Opioid Receptor Modulators

[*]

ITALY

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

ITALY

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

Japan

4969039

500872/04

04/17/2003

 04/13/2012

 Compounds as Opioid Receptor Modulators

[*]

S Korea

10-1287409

10-2004-7017395

04/17/2003

 07/12/2013

Compounds as Opioid Receptor Modulators

[*]

S Korea

 

10-2013-7005624

03/05/2013

 

 Compounds as Opioid Receptor Modulators

N/A

           

Mexico

281996

MX/A/2007/013630

04/17/2003

 12/13/2010

 Compounds as Opioid Receptor Modulators25

[*]

Mexico

253361

PA/A/2004/011947

04/17/2003

01/14/2008

 Compounds as Opioid Receptor Modulators

[*]

MONACO

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

MONACO

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

Netherlands

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

Netherlands

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

Norway

332722

20045159

04/17/2003

 12/27/2012

Compounds as Opioid Receptor Modulators

[*]

Norway

 

20120788

04/17/2003

 

Compounds as Opioid Receptor Modulators

N/A

New Zealand

561795

04/17/2003

08/13/2009

 Compounds as Opioid Receptor Modulators

[*]

New Zealand

575640

575640

04/17/2003

  2/9/2011

 Compounds as Opioid Receptor Modulators

[*]

Philippines

1-2004-501742

04/17/2003

 09/22/2009

 Compounds as Opioid Receptor Modulators

[*]

Poland

211163

374053

04/17/2003

 

Compounds as Opioid Receptor Modulators

[*]

Poland

 

374053

9/22/2009

Compounds as Opioid Receptor Modulators

N/A

PORTUGAL

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

PORTUGAL

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

ROMANIA

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

ROMANIA

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

Russia

 

2332411

2004131829

04/17/2003

08/27/2008

 Compounds as Opioid Receptor Modulators

[*]

Singapore

200406282-4

04/17/2003

11/30/2006

 Compounds as Opioid Receptor Modulators

[*]

SLOVENIA

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

SLOVENIA

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

SLOVAC REPUBLIC

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

SLOVAC REPUBLIC

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

SWEDEN

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

SWEDEN

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

Switzerland

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators

[*]

Switzerland

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

TURKEY

1499313

3719805.8

6/29/2011

 Compounds as Opioid Receptor Modulators26

[*]

TURKEY

 

10180687.5

 

 Compounds as Opioid Receptor Modulators

N/A

Ukraine

97251

200902108

04/17/2003

 01/25/2012

 Compounds as Opioid Receptor Modulators

[*]

Ukraine

87962

20041109807

04/17/2003

 09/10/2009

Compounds as Opioid Receptor Modulators

[*]

US

 

7,041,681

10/400,006

03/26/2003

 05/09/2006

 Compounds as Opioid Receptor Modulators

[*]

US

 

7,202,381

11/079,573

03/14/2005

 04/10/2007

 Compounds as Opioid Receptor Modulators

[*]

US

7,659,402

11/242,763

10/04/2005

 02/09/2010

 Compounds as Opioid Receptor Modulators

[*]

           

SA

2004/9554

04/17/2003

07/26/2006

 Compounds as Opioid Receptor Modulators

[*]

Albania

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Albania

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Albania

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Argentina

 

P050101007

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A





 

 

  [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 



CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Austria

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Australia

2005224091

2005224091

03/15/2005

 5/17/2012

 Compounds as Opioid Receptor Modulators

[*]

Australia

 

2012202459

3/15/2005

 Compounds as Opioid Receptor Modulators

N/A

Australia

 

2013205089

4/13/2013

 Compounds as Opioid Receptor Modulators

N/A

Belgium

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Belgium

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Belgium

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Brazil

 

2005224091

03/15/2005

 

Compounds as Opioid Receptor Modulators

N/A

Bulgaria

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Bulgaria

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Bulgaria

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Canada

 

2560047

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Chile

48323

2005-0557

03/15/2005

 06/05/2012

 Compounds as Opioid Receptor Modulators

[*]

PRC

200580014571.X

200580014571.X

03/15/2005

 09/26/2012

 Compounds as Opioid Receptor Modulators

[*]

PRC

 

201210277845.6

 

Compounds as Opioid Receptor Modulators

N/A

Colombia

 

6093425

03/15/2005

 

Compounds as Opioid Receptor Modulators

N/A

Costa Rica

 

8655

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Croatia

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators27

[*]

Croatia

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Croatia

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Cyprus

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]





 

 

 [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Cyprus

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Cyprus

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Czech Republic

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Czech Republic

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Czech Republic

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Denmark

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Denmark

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Denmark

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

           

Ecuador

 

SP-06-6856

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Egypt

 

861/2006

03/15/2005

 

Compounds as Opioid Receptor Modulators

N/A

Estonia

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators28

[*]

Estonia

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Estonia

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

EPO

1725537

5728171.9

03/15/2005

 07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

EPO

 

10182349.0

03/15/2005

 

Compounds as Opioid Receptor Modulators

N/A

EPO

 

12194058.9

03/15/2005

 

Compounds as Opioid Receptor Modulators

N/A

Finland

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Finland

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Finland

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

France

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

France

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

France

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Germany

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Germany

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Germany

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Greece

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators29

[*]

Greece

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Greece

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

HK

HK1099016

7105593

03/15/2005

 5/4/2012

 Compounds as Opioid Receptor Modulators

[*]

HK

 

7111210.4

10/17/2007

 

 Compounds as Opioid Receptor Modulators

N/A

HK

 

7111210.4

10/17/2007

 

 Compounds as Opioid Receptor Modulators

N/A

Hungary

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Hungary

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Hungary

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Iceland

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Iceland

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Iceland

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Indonesia

 

W00200602542

03/15/2005

 

Compounds as Opioid Receptor Modulators

N/A





 

 

 [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Ireland

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Ireland

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators30

N/A

Ireland

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Israel

 

178040

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Israel

 

224908

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Italy

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Italy

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Italy

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

India

254073

2981/KOLNP/06

03/15/2005

 

 Compounds as Opioid Receptor Modulators

[*]

Japan

4778954

503986/07

03/15/2005

 07/08/2011

Compounds as Opioid Receptor Modulators

[*]

S Korea

10-1166342

10-2006-7021231

03/15/2005

 07/11/2012

 Compounds as Opioid Receptor Modulators

[*]

           

LATVIA

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

LATVIA

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

LATVIA

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

LITHUANIA

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

LITHUANIA

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

LITHUANIA

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

LUXEMBOURG

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

LUXEMBOURG

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A





 

 

  [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 



CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

LUXEMBOURG

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Mexico

280308

PA/A/2006/010642

03/15/2005

 

 Compounds as Opioid Receptor Modulators

[*]

Mexico

301581

MX/A/2010/008741

03/15/2005

07/23/2012

Compounds as Opioid Receptor Modulators

N/A

Mexico

 

MX/A/2012/002495

07/20/2012

 

Compounds as Opioid Receptor Modulators

N/A

Malaysia

MY-146972-A

PI20051060

03/15/2005

 10/15/2012

Compounds as Opioid Receptor Modulators

N/A

Malaysia

 

PI2011002456

 

Compounds as Opioid Receptor Modulators

N/A

MONACO

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

MONACO

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

MONACO

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Montenegro

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Netherlands

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Netherlands

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Netherlands

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

           

Norway

 

20064660

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

New Zealand

549842

549842

03/15/2005

 2/9/2011

Compounds as Opioid Receptor Modulators

N/A

Philippines

 

1-2006-501823

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Philippines

 

1-2012-501640

08/14/2012

 

 Compounds as Opioid Receptor Modulators

N/A

POLAND

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators31

[*]

POLAND

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

POLAND

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

PORTUGAL

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

PORTUGAL

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

PORTUGAL

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

ROMANIA

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

ROMANIA

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators32

N/A

ROMANIA

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Singapore

125535

200606297-0

03/15/2005

03/31/2009

 Compounds as Opioid Receptor Modulators

[*]

SLOVENIA

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

SLOVENIA

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

SLOVENIA

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

SLOVAK REPUBLIC

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

SLOVAK REPUBLIC

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

SLOVAK REPUBLIC

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Spain

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Spain

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Spain

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

SWEDEN

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

SWEDEN

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

SWEDEN

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Switzerland

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

Switzerland

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators33

N/A

Switzerland

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Taiwan

I361069

94107612

03/15/2005

 04/01/2012

 Compounds as Opioid Receptor Modulators

[*]

TURKEY

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

TURKEY

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

TURKEY

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

Ukraine

86053

A200609824

03/25/2009

Compounds as Opioid Receptor Modulators

[*]

UK

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

UK

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

UK

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

US

 

7,741,356

11/079,647

03/14/2005

 6/22/10

 Compounds as Opioid Receptor Modulators

[*]

US

 

7,786,158

11/877,747

10/24/2007

 8/31/10

 Compounds as Opioid Receptor Modulators

[*]

US

8,344,011

12/838,825

1/1/2013

Compounds as Opioid Receptor Modulators

[*]

US

 

13/690,041

 

Compounds as Opioid Receptor Modulators

N/A

VIETNAM

 

1-2006-01521

 

 Compounds as Opioid Receptor Modulators

N/A

YUGOSLAVIA (Serbia/Montenegro)

05728171.9

5728171.9

03/15/2005

07/13/2011

 Compounds as Opioid Receptor Modulators

[*]

YUGOSLAVIA (Serbia/Montenegro)

 

10182349.0

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A

YUGOSLAVIA (Serbia/Montenegro)

 

12194058.9

03/15/2005

 

 Compounds as Opioid Receptor Modulators

N/A





 

 

  [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 



CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

PCT

 

PCT/US2005/008339

03/14/2005

 

Compounds as Opioid Receptor Modulators

N/A

SA

2006/8587

 

01/30/2008

 Compounds as Opioid Receptor Modulators34

[*]35

United Arab Emirates

 

405/2011

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Argentina

 

P0104133

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Australia

 

2009320156

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Brazil

 

P10920834-8

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Canada

 

2741790

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Chile

 

936/11

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

PRC

 

200980153642.2

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Columbia

 

11051582

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Costa Rica

 

2011-0286

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Eurasia Patent Convention

 

201170618

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Ecuador

 

SP-11-011008

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Egypt

 

636/2011

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

European Patent Convention

 

09752026.6

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Honduras

 

2011-001186

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Indonesia

 

WO201101496

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Israel

 

212464

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

India

 

1699/KOLNP/2011

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 



CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Japan

 

2011-534675

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

S. Korea

 

10-2011-7011699

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Mexico

 

MX/A/2011/004393

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Nicaragua

 

2011-000078

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

New Zealand

 

592415

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

New Zealand

 

604800

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Peru

 

939

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Philippines

 

1-2011-500818

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Singapore

 

201102907-1

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Taiwan

 

98136147

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Ukraine

 

201106621

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

US

 

12/606,730

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

South Africa

 

2011/03881

10/27/2009

 

PROCESS FOR THE PREPARATION OF PROTECTED L-ALANINE DERIVATIVES

N/A

Argentina

 

P060100973

3/14/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Australia

 

2006223394

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Azerbaijan

015512

200701978

3/6/2006

8/30/2011

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Brazil

 

PI0607793-5

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Belarus

015512

200701978

3/6/2006

8/30/2011

PROCESS FOR THE PREPARATION OF OPIOID MODULATORS36

[*]

Canada

 

2601481

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A





 

 

  [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

Chile

 

0570/06

3/14/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Chile

 

2012-2068

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

China, People Republic

ZL200680016371.2

200680016371.2

3/6/2006

2/2/2011

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Colombia

 

07095843

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Costa Rica

 

9438

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Eurasian Procedure

015512

200701978

3/6/2006

8/30/2011

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Eurasian Procedure

 

06737611.1

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Ecuador

 

SP-07-7737-PCT

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Egypt

 

PCT963/2007

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

European Procedure

 

06737611.1

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Indonesia

 

WO021014599

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID MODULATORS37

N/A

Indonesia

 

W00201004601

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Indonesia

 

W002010046003/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Indonesia

ID0027689

W00200702972

3/6/2006

3/03/2011

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Israel

 

209402

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Israel

 

185972

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

India

 

3419/KOLNP/07

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Japan

 

501919/08

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Kirghizistan

 

200701978

015512

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

S. Korea

10-1280929

10-2007-7022664

3/6/2006

06/25/2013

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

 

Kazakhstan

015512

200701978

3/6/2006

8/30/2011

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Moldova Republic

015512

200701978

3/6/2006

8/30/2011

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Mexico

 

MX/A/2007/011412

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Malaysia

MY-145333-A

PI200611103/6/2006

01/31/2012

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Nicaragua

 

2007-000237

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID MODULATORS38

N/A

Norway

 

20075269

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

New Zealand

590570

590570

3/6/2006

10/08/2012

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

New Zealand

 

561440

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Philippines

1-2007-502013

1-2007-502013

3/6/2006

11/02/2011

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Russian Federation

015512

200701978

3/6/2006

8/30/2011

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Tadjikistan

015512

200701978

3/6/2006

8/30/2011

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Turkmenistan

015512

200701978

3/6/2006

8/30/2011

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Taiwan

 

95108512

3/14/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Taiwan

 

101129655

8/16/2012

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

Ukraine

 

200710566/M

3/6/2006

 

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

N/A

US

7629488

11/368564

3/6/2006

12/8/2009

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Vietnam

9934

1-2007-01842

3/6/2006

12/20/2011

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

Vietnam

 

1-2011-01449

6/7/2011

10/4/2010

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]





 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

CO Patent Number Serial No. Issue Date Title Estimated Expiration Date

S Africa

2007/8810

2007/8810

3/6/2006

1/28/2009

PROCESS FOR THE PREPARATION OF OPIOID

MODULATORS

[*]

US

39

61/779,860

3/14/2013

 

Synthesis and Use of Dimethyl-Phenyl Cyano Compounds

N/A

US

 

13/829,984

3/14/2013

 

Opioid Receptor Modulator Dosage Formulations

N/A





 

 

Furiex has received seven Petitions for Invalidation of Korean Patent No. 719977
(entitled Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors
for Treating Sexual Dysfunction) that were filed with the IPT. The IPT has
rendered an opinion invalidating the patent. Patent counsel for Furiex is
addressing this decision and the possibility of a subsequent appeal at the court
level. Furiex has received an invalidation opinion from the PRB in China for
Chinese Patent No. ZL00815313.2 (entitled Methods of Using Rapid-Onset Selective
Serotonin Reuptake Inhibitors for Treating Sexual Dysfunction) and is appealing
the decision at the intermediate court level. Furiex does not believe that the
foregoing patents are material to its business and they do not relate to Nesina

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.  

 

 

 


--------------------------------------------------------------------------------

 

 

 

Schedule 5.2(e)

 

LOCATION OF COLLATERAL

 

 

3900 Paramount Parkway, Suite 150

Morrisville, NC 27560

 

300 North Third Street

Wilmington, NC 28401

 

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.3

 

LITIGATION

 

 

See Schedule 5.2(d).

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 5.11

 

PRODUCTS AND REQUIRED PERMITS

 



 

1.

PRODUCTS





 

a.

Priligy





 

b.

JNJ-32729463





 

c.

JNJ-27018966



 

 



 

2.

REQUIRED PERMITS



 



 

a.

The following regulatory applications for performing human clinical trials:

 

(i)

Priligy - IND No. 34,909





 

(ii)

JNJ-32729463 - IND No. 102,844 (Tablets), IND No. 107,488 (IV)





 

(iii)

JNJ-27018966 - IND No. 79,214



 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 7.4

 

INDEBTEDNESS AS OF THE RESTATEMENT DATE

 

 

None.

 



 
 

--------------------------------------------------------------------------------

 



 

SCHEDULE 7.7

 

INVESTMENTS AS OF THE RESTATEMENT DATE

 

 

See the Collateral Accounts listed on Schedule 5.2(a) hereto.

 

Furiex Pharmaceuticals, Inc. has the following subsidiaries:



 

●

100% membership interest in APBI Holdings, LLC, a North Carolina limited
liability company

 

●

100% membership interest in Development Partners, LLC, a Delaware limited
liability company

 

●

500,000 shares of common stock of GenuPro, Inc., a North Carolina corporation
representing 100% of its issued and outstanding shares



 

 

 

 

 

 